Exhibit 10.52

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (the “Agreement”) is entered into as of February 4, 2010
(the “Effective Date”) by and between SEQUENOM, INC., a Delaware corporation
(“Sequenom”), having a place of business at 3595 John Hopkins Court, San Diego,
California 92121, and OPTHERION, INC., a Delaware corporation (“Optherion”),
having a place of business at 555 Long Wharf Drive, 11th Floor, New Haven,
Connecticut 06511.

RECITALS

WHEREAS, Optherion has developed certain expertise and acquired proprietary
rights related to Licensed Products (as defined below);

WHEREAS, Sequenom is engaged in the research, development and commercialization
of products related to diagnostic testing and genetic analysis; and

WHEREAS, Optherion desires to grant, and Sequenom desires to accept, a license
to Sequenom with regard to Licensed Products on the terms and conditions set
forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. Definitions

1.1 “Affiliate” shall mean any entity controlled by, controlling, or under
common control with a party hereto. For the purposes of this definition, the
term “control” (including, with correlative meanings, the terms “controlled by”
and “under common control with”) as used with respect to a party shall mean the
possession, directly or indirectly, of more than 50% of the outstanding voting
securities of a corporation or comparable equity interest in any other type of
entity, or the power otherwise to govern the financial and the operating
policies or to appoint the management of such entity.

1.2 “[…***…] Licensed Product” shall mean any product or part thereof or service
in the Field (as defined in the […***…] Agreement), the manufacture, use or sale
of which would infringe any one of the issued, unexpired claim(s) or any one of
the pending claim(s) contained in the […***…] Patents in any country.

1.3 “[…***…] Patents” shall mean the patent rights listed on Schedule 1 attached
hereto.

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

 



--------------------------------------------------------------------------------

1.4 “[…***…] Licensed Product” shall mean any product, process or method the
composition of matter, manufacture, use or sale of which is covered by a Valid
Claim of the […***…] Patents; provided, however, that if and to the extent
Optherion’s license with respect to the Secondary Licensed Product (as defined
in the […***…] Agreement) under the […***…] Agreement terminates as provided in
Section 4.1 of the […***…] Agreement, “[…***…] Licensed Product” shall not
include such Secondary Licensed Product. For purposes of the definition of
[…***…] Licensed Product, “Valid Claim” shall mean (i) an issued claim of an
unexpired patent that has not been withdrawn, canceled or disclaimed, or held
invalid or unenforceable by a court of competent jurisdiction in an unappealed
or unappealable decision, or (ii) a claim of a patent application which has not
been pending for more than six (6) years from the earlier of (A) the date of the
first substantive office action for claims filed in the United States or
(B) from the date of the first regional or national phase Examiner’s report for
claims was filed outside of the United States and, in the case of (A) and (B),
there have been reasonable efforts to advance to issuance of a patent prior to
the final deadlines prescribed by the relevant patent offices. For the avoidance
of doubt, for the purposes of the definition “Valid Claim” used in this
definition of […***…] Licensed Product, “substantive office action” or
“Examiner’s report” means any communication from an applicable patent office
that examines the patentability of a claim and does not include (i) any and all
correspondence received during the PCT stage, including but not limited to the
international search report, (ii) general correspondence from a patent office,
i.e. correspondence where the patentability of a claim is not examined on its
merits, and/or (iii) an office action or Examiner’s report that is solely a
restriction requirement or a notification of lack of unity of invention.

1.5 “[…***…] Patents” shall mean the patent rights listed on Schedule 2 attached
hereto.

1.6 “Calendar Quarter” shall mean each respective period of three consecutive
months ending on March 31, June 30, September 30 and December 31.

1.7 “Calendar Year” shall mean a Calendar Year, beginning on January 1 and
ending on December 31.

1.8 “[…***…] Licensed Product” shall mean any product, process or service or
part thereof the discovery, development, manufacture, use, sale, offering for
sale, importation, exportation, distribution, rental or lease of which is
Covered By a Valid Claim in the […***…] Patents in any country worldwide. For
purposes of this definition of […***…] Licensed Product, (a) “Covered By” shall
mean (i) infringes, in the case of a claim in an issued patent, or (ii) would
infringe the claim if it existed in an issued patent, in the case of a claim in
a pending application; and (b) “Valid Claim” shall mean (i) a claim of an issued
unexpired patent that has not been withdrawn, canceled or disclaimed and which
has not been held unpatentable, invalid or unenforceable by an unappealed or
unappealable decision by a court or agency of competent jurisdiction, or (ii) a
claim of a patent application in the […***…] Patents for which there has been
reasonable consistent activity to advance to issuance of a patent.

1.9 “[…***…] Patents” shall mean the patent rights listed on Schedule 3 attached
hereto.

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  2



--------------------------------------------------------------------------------

1.10 “[…***…] Licensed Product” shall mean (a) any process that would, absent
the sublicense granted herein under the […***…] Agreement, infringe any one of
the issued, valid, enforceable, unexpired claim(s) or any one of the pending
claim(s) contained in the […***…] Patents in any country; and/or (b) any product
or part thereof in the Field (as defined in the […***…] Agreement), (i) the
manufacture, use, import, or sale of which would infringe, absent the sublicense
granted herein under the […***…] Agreement, any one of the issued, unexpired
claim(s) or any one of the pending claim(s) contained in the […***…] Patents in
any country, (ii) the manufacture or use of which uses a process described in
Section 1.10(a) above, or (iii) is a process described in Section 1.10(a) above.
For purposes of this Section 1.10, a claim of any issued, unexpired […***…]
Patent shall be presumed to be valid unless and until it has been held to be
invalid by a final judgment of a court of competent jurisdiction from which no
appeal can be or is taken.

1.11 “[…***…] Patents” shall mean the patent rights listed on Schedule 4
attached hereto.

1.12 “[…***…] Licensed Product” shall mean (a) any process that would, absent
the sublicense granted herein under the […***…] Agreement, infringe any one of
the issued, valid, enforceable, unexpired claim(s) or any one of the pending
claim(s) contained in the […***…] Patents in any country; and/or (b) any product
or part thereof in the Field (as defined in the […***…] Agreement), (i) the
manufacture, use, import, or sale of which would infringe, absent the sublicense
granted herein under the […***…] Agreement, any one of the issued, unexpired
claim(s) or any one of the pending claim(s) contained in the […***…] Patents in
any country, (ii) the manufacture or use of which uses a process described in
Section 1.12(a) above, or (iii) is a process described in Section 1.12(a) above.
For purposes of this Section 1.12, a claim of any issued, unexpired […***…]
Patent shall be presumed to be valid unless and until it has been held to be
invalid by a final judgment of a court of competent jurisdiction from which no
appeal can be or is taken.

1.13 “[…***…] Patents” shall mean the patent rights listed on Schedule 5
attached hereto.

1.14 “CLIA” shall mean the Clinical Laboratory Improvement Amendments of 1988,
as amended now and in the future.

1.15 “[…***…]” shall mean the […***…].

1.16 “Commercially Reasonable Efforts” (i) shall mean those efforts consistent
with the exercise of customary scientific and business practices as applied in
the diagnostic testing and genetic analysis industries in a particular
jurisdiction for development and commercialization activities conducted with
respect to other products of similar potential and market size in such
jurisdiction, or (ii) shall have the meaning set forth below for purposes of the
Licensed Product under the applicable In-License Agreement:

(a) for purposes of […***…] Licensed Products and […***…] Licensed Products,
“Commercially Reasonable Efforts” shall mean reasonably diligent efforts and
resources consistent with practices commonly used in […***…]

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  3



--------------------------------------------------------------------------------

(b) for purposes of […***…] Licensed Products, “Commercially Reasonable Efforts”
shall mean commercially reasonable best efforts consistent with sound and
reasonable business practice and judgment;

(c) for purposes of […***…] Licensed Products, “Commercially Reasonable Efforts”
shall mean commercially reasonable efforts; and

(d) for purposes of […***…] Licensed Products, “Commercially Reasonable Efforts”
shall mean reasonable commercial efforts.

1.17 “Companion Diagnostic” shall have the meaning provided in Section 3.3(b).

1.18 “Companion Diagnostic Notice” shall have the meaning provided in
Section 3.3(b).

1.19 “[…***…]” shall mean […***…].

1.20 “Confidential Information” shall have the meaning provided in Section 8.1.

1.21 “Control” shall mean, with respect to any Information, Patents or other
intellectual property rights, possession by a party of the right, power and
authority (whether by ownership, license or otherwise, but without taking into
account any rights granted under the terms of this Agreement) to grant access
to, to grant use of, or to grant a license or a sublicense to such Information,
Patents or intellectual property rights without violating the terms of any
agreement or other arrangement with any Third Party.

1.22 “[…***…]” shall mean […***…].

1.23 “FDA” shall mean the U.S. Food and Drug Administration and any successor
thereto.

1.24 “Field” shall mean any and all diagnostic (which includes prognostic) uses
for research, laboratory developed tests or in vitro diagnostic tests markets,
for use with any and all types of technology platforms. For the avoidance of
doubt, the “Field” excludes all therapeutic uses and, in the case of any […***…]
Licensed Product, also excludes any and all fields, uses and applications of
protein components of the human complement system and activation fragments
thereof in blood plasma.

1.25 “First Commercial Sale” shall mean, with respect to a Licensed Product, the
first sale by Sequenom, a Sequenom Affiliate or their respective sublicensee for
end use or consumption of such Licensed Product in a country in accordance with
all applicable laws, rules and regulations.

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  4



--------------------------------------------------------------------------------

1.26 “GAAP” shall mean generally accepted accounting principles in the United
States, or internationally, as appropriate, consistently applied and shall mean
the international financial reporting standards (“IFRS”) at such time as IFRS
becomes the generally accepted accounting standard and applicable laws require
that a party use IFRS.

1.27 “Information” shall mean all tangible and intangible techniques,
technology, practices, trade secrets, information, ideas, inventions (whether
patentable or not), discoveries, concepts, practices, procedures, processes,
methods, methodologies, designs, knowledge, know-how, trade secrets, skill,
experience, materials, designs, drawings, computer programs, documents,
apparatus, clinical and regulatory strategies, regulatory documentation,
information and submissions pertaining to, or made in association with,
regulatory filings, results and data, including clinical data, analytical and
quality control data, manufacturing data and descriptions, patent data, market
data, financial data or descriptions, in written, electronic or other form, now
known or hereafter developed.

1.28 “In-License Agreement” means any of the […***…] Agreement, […***…]
Agreement, […***…] Agreement, […***…] Agreement or […***…] Agreement.

1.29 “Licensed Product” shall mean any of the […***…] Licensed Product, […***…]
Licensed Product, […***…] Licensed Product, […***…] Licensed Product, and/or
[…***…] Licensed Product.

1.30 “[…***…]” shall have the meaning provided in […***…].

1.31 “Losses” shall have the meaning provided in Section 10.1.

1.32 “[…***…]” shall mean […***…].

1.33 “[…***…]” shall mean […***…].

1.34 “Net Sales” shall mean the gross invoice price of any and all Licensed
Products sold by Sequenom, Sequenom Affiliates and their respective sublicensees
and included in reported net sales under GAAP to independent Third Parties,
after deducting the following sales allowances and expenses directly related to
gross sales of the Licensed Product under GAAP, if not previously deducted, from
the amount invoiced: (a) trade, contractual, quantity and/or cash discounts,
allowances or rebates, in each case to the extent reasonable and customary;
(b) amounts actually paid for Third Party transportation, insurance, handling or
shipping charges to purchasers, but solely to the extent not invoiced to or
collected from a Third Party; and (c) any tax, tariff, duty or government charge
(including any sales, value added, excise or similar tax or government charge,
but excluding any income tax) levied on the sale, transportation or delivery of
any Licensed Product. Sequenom shall make periodic adjustments of the amounts
described to its initial accruals of such amounts applied in a prior Calendar
Quarter to reflect amounts actually incurred or taken by Sequenom or Sequenom
Affiliates; provided, however, that Sequenom and Sequenom Affiliates shall use
the same accrual that it uses for its own financial accounting purposes, and
that it shall account for reserves and allowances for Licensed Products in a
manner consistent with its methods for establishing reserves and allowances for
other similar diagnostic products.

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  5



--------------------------------------------------------------------------------

1.35 “Optherion Affiliate” shall mean (a) any entity that is an Affiliate of
Optherion as of the Effective Date and is listed on Schedule 13, and (b) any
entity that becomes an Affiliate of Optherion after the Effective Date and that
Optherion adds to Schedule 13 by written notice to Sequenom (which notice shall
contain the written agreement from such Affiliate that it agrees to be an
“Optherion Affiliate” hereunder), in either case only so long as such entity is
an Affiliate of Optherion.

1.36 “Optherion Indemnitee” shall have the meaning provided in Section 10.2.

1.37 “Optherion Know-How” shall mean non-Patent Information, other than
financial information, not included in the Optherion Patents that Optherion or
any Optherion Affiliate Controls on the Effective Date or during the Term, which
Information is necessary or useful to practice, develop, make, have made, use,
offer for sale, sell, import and export a Licensed Product in the Field […***…].
For clarification, the Optherion Know-How includes all Information in the Field
under which Optherion has been granted rights pursuant to the In-License
Agreements.

1.38 “Optherion Patents” shall mean, collectively, (a) the […***…] Patents,
(b) the […***…] Patents, (c) the […***…] Patents, (d) the […***…] Patents, and
(e) the […***…] Patents. For clarification, the Optherion Patents include all
Patents in the Field under which Optherion has been granted rights pursuant to
the In-License Agreements, other than those with respect to which Optherion has
specifically terminated its rights (and has notified Sequenom in writing of such
termination) prior to the Effective Date (which terminated Patents are not
included in Schedules 1 thru 5 hereto).

1.39 “Optherion Technology” shall mean the Optherion Patents and the Optherion
Know-How.

1.40 “Optherion Therapeutic Product” shall have the meaning provided in
Section 3.3(a).

1.41 “Patents” shall mean (a) all patents, certificates of invention,
applications for certificates of invention, priority patent filings and patent
applications, together with (b) any renewal, division, continuation (in whole or
in part), or request for continued examination of any of such patents,
certificates of invention and patent applications, and any all patents or
certificates of invention issuing thereon, and any and all reissues,
reexaminations, extensions, divisions, renewals, substitutions, confirmations,
registrations, revalidations, revisions, and additions of or to any of the
foregoing, and any foreign counterparts of any of the foregoing and any other
patents and patent applications claiming priority back to any of the foregoing.

1.42 “[…***…]” shall mean […***…].

1.43 “[…***…]” shall mean […***…].

1.44 “Royalty Allocation” shall have the meaning provided in Section 4.3.

1.45 “Royalty Floor” shall have the meaning provided in Section 4.5(a).

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  6



--------------------------------------------------------------------------------

1.46 “[…***…] Plan” shall have the meaning provided in Section 3.3(a).

1.47 “Sequenom Affiliate” shall mean (a) any entity that is an Affiliate of
Sequenom as of the Effective Date and is listed on Schedule 14, and (b) any
entity that becomes an Affiliate of Sequenom after the Effective Date and that
Sequenom adds to Schedule 14 by written notice to Optherion (which notice shall
contain the written agreement from such Affiliate that it agrees to be a
“Sequenom Affiliate” hereunder), in either case only so long as such entity is
an Affiliate of Sequenom.

1.48 “Sequenom Assay Patents” shall have the meaning provided in
Section 3.3(b)(iii).

1.49 “Sequenom Companion Diagnostic Blocking Patents” shall have the meaning
provided in Section 3.3(b)(ii).

1.50 “Sequenom Indemnitee” shall have the meaning provided in Section 10.1.

1.51 “Sequenom Licensed Product Blocking Patents” shall have the meaning
provided in Section 9.3(d)(i).

1.52 “Sequenom Technology Patents” shall have the meaning provided in
Section 9.3(d)(ii).

1.53 “Term” shall have the meaning provided in Section 9.1.

1.54 “Third Party” shall mean any entity other than Optherion or Sequenom or an
Affiliate of Optherion or Sequenom.

1.55 “Third Party License” shall have the meaning provided in Section 4.5(a).

1.56 “[…***…]” shall mean the […***…].

1.57 “[…***…] Agreement” shall mean that certain Exclusive License Agreement,
dated […***…], among Optherion, […***…].

1.58 “[…***…]” shall mean the […***…].

1.59 “[…***…] Agreement” shall mean that certain Exclusive License Agreement,
dated […***…], between Optherion and […***…].

1.60 “[…***…] Agreement” shall mean that certain License Agreement, dated
[…***…], between Optherion and […***…], with […***…] executing on behalf of
itself and […***…], as amended on […***…].

1.61 “[…***…] Agreement” shall mean that certain Exclusive License Agreement,
dated […***…], among Optherion, […***…], as amended on […***…].

1.62 “United States” means the fifty states comprising the United States of
America, including its territories and possessions and the District of Columbia.

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  7



--------------------------------------------------------------------------------

1.63 “[…***…]” shall mean the […***…].

1.64 “[…***…]” Agreement” shall mean that certain Exclusive License Agreement,
dated […***…], between Optherion and […***…], as amended on […***…].

1.65 “Upstream Licensor” shall mean each of […***…].

1.66 “U.S. Sale Date” shall have the meaning provided in Section 4.1(a).

1.67 “Valid Claim” shall mean:

(a) with respect to Optherion Patents, except as otherwise expressly provided in
the definitions of […***…] Licensed Product and […***…] Licensed Product, (i) a
claim of an unexpired and issued patent included in the Optherion Patents which
has not been withdrawn, disclaimed, cancelled or superseded (or if cancelled or
superseded, has been reinstated) or been revoked, held invalid, or otherwise
declared unenforceable or not allowable by a tribunal or patent authority of
competent jurisdiction over such claim in such country in a decision which is
unappealable or not appealed; or (ii) a claim of a pending application included
in the Optherion Patents; and

(b) with respect to Patents Controlled by Sequenom or a Sequenom Affiliate, as
used in Section 3.3(b) or 9.3(d), (i) a claim of an unexpired and issued patent
included in such Patents which has not been withdrawn, disclaimed, cancelled or
superseded (or if cancelled or superseded, has been reinstated) or been revoked,
held invalid, or otherwise declared unenforceable or not allowable by a tribunal
or patent authority of competent jurisdiction over such claim in such country in
a decision which is unappealable or not appealed; or (ii) a claim of a pending
application included in such Patents.

1.68 “[…***…]” shall mean […***…].

2. Grant of Rights

2.1 Grant of Rights to Sequenom. Subject to the terms and conditions of this
Agreement, including Section 2.3, Optherion hereby grants to Sequenom and
Sequenom Affiliates an exclusive (even as to Optherion and its Affiliates),
worldwide, royalty-bearing license and sublicense, with the right to sublicense
in accordance with Section 2.2, under the Optherion Technology: (a) except with
respect to the sublicense granted under the […***…] Agreement and the sublicense
granted under the […***…] Agreement, to make, have made, use, sell, have sold
and import Licensed Products in the Field; (b) with respect to the sublicense
granted under the […***…] Agreement, to make, have made, use and sell Licensed
Products in the Field; and (c) with respect to the sublicense granted under the
[…***…] Agreement, to research, develop, use, have used, make, have made, import
or have imported, export or have exported, offer for sale or have offered for
sale, and/or sell or have sold Licensed Products in the Field. Subject to the
terms and conditions of this Agreement (including Section 2.4, Section 3.3 and
Section 8), the license and sublicense granted under this Section 2.1 shall
include the right to use the Optherion Know-How for making regulatory filings
for, or and marketing of, Licensed Products in the Field, it being understood
that, subject to the terms of this Agreement, Sequenom shall have the exclusive
right of access and right of reference to, and the exclusive right to use and
incorporate, all such Optherion Know-How in Sequenom’s applications for
regulatory approvals of Licensed Products in the Field. Within 21 days after the
Effective Date, Optherion shall provide to Sequenom in electronic format all
Optherion Technology existing as of the Effective Date listed on Schedule 15
attached hereto, and from time to time thereafter during the Term, upon specific
detailed written request from Sequenom, Optherion shall use commercially
reasonable efforts to disclose to Sequenom all Optherion Technology not
previously disclosed to Sequenom, in each case at Sequenom’s expense with
Sequenom’s prior written authorization, in order to allow Sequenom to exercise
fully the licenses and sublicenses granted to Sequenom under this Section 2.1.

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  8



--------------------------------------------------------------------------------

2.2 Sublicensing. Subject to the other provisions of this Agreement, including,
without limitation, Section 2.3, Sequenom (or a Sequenom Affiliate) shall have
the right to sublicense (with the right to further sublicense) the rights
granted to it under Section 2.1 without approval of Optherion or any Upstream
Licensor in connection with the development or commercialization of a Licensed
Product in any country or territory […***…] in the event that Sequenom
reasonably believes that Sequenom does not have an adequate presence to satisfy
regulatory and legal requirements to develop and commercialize a Licensed
Product on its own in such country. Sequenom will ensure that each sublicense by
Sequenom of rights granted to it under Section 2.1 includes obligations and
restrictions on the sublicensee at least as restrictive as the obligations
imposed on Sequenom under this Agreement, excluding any economic term, which may
be freely negotiated between Sequenom and the sublicensee. Within 20 days after
execution or receipt thereof, as applicable, Sequenom shall provide Optherion
with a full and complete copy of each sublicense agreement regarding the
sublicense of rights granted under Section 2.1, provided that Sequenom may
redact any confidential information contained therein that is not necessary to
disclose to ensure compliance with this Agreement or any applicable In-License
Agreement. For clarification, all obligations and restrictions with respect to
sublicenses granted by Sequenom pursuant to this Section 2.2 shall apply to
further sublicenses granted by sublicensees of Sequenom and Sequenom Affiliates.
Sequenom shall be liable to Optherion hereunder for acts or omissions by its
sublicensees that constitute a material breach of this Agreement.

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  9



--------------------------------------------------------------------------------

2.3 In-License Agreement. Sequenom acknowledges that it has received a copy of
each In-License Agreement and that certain of the rights granted by Optherion to
Sequenom under this Agreement are subject to the applicable terms and conditions
and further limitations of each In-License Agreement, including, without
limitation, Articles 2, 4.5, 7, 8, 9, 10 and 15 of the […***…] Agreement (which
provisions shall be binding upon Sequenom, Sequenom Affiliates and their
respective sublicensees as if they were parties to the […***…] Agreement) and
Sections 3.3, 3.6, 3.7, 3.8, 3.9, 4.1, 4.5, 5.9, 5.10, 8, 9.2, 11 and 12.2 of
the […***…] Agreement, and Section 8.2 of the […***…] Agreement, all of which
Sequenom agrees to comply with to the same extent that Optherion is bound
thereby. […***…]. Additionally, Sequenom agrees to comply directly with the
obligations set forth in the In-License Agreements that relate to the Field and
arise as a direct result of or relate to the activities of Sequenom, Sequenom
Affiliates and/or their respective sublicensees under this Agreement, and
Optherion shall comply directly with any obligations of Optherion set forth in
the In-License Agreements other than those to be complied with directly by
Sequenom as expressly set forth in this Agreement. […***…]. In the event of any
default or breach by Optherion under the applicable In-License Agreement that is
reasonably likely to materially and adversely affect Sequenom’s rights under
this Agreement (including any default or breach of an obligation to make payment
to any Upstream Licensor), Optherion shall immediately notify Sequenom thereof.
In the event of any such default or breach under an In-License Agreement, if
Optherion has not confirmed to Sequenom in writing that Optherion has cured such
default or breach no later than 10 days prior to the expiration of the cure
period under the applicable In-License Agreement, Sequenom shall have the right,
but not the obligation, to take such actions as reasonably necessary or
appropriate to cure such default or breach, and Optherion shall promptly
reimburse Sequenom for Sequenom’s reasonable out-of-pocket expenses, and any
payments made by Sequenom to the applicable Upstream Licensor, in connection
therewith; provided that Optherion shall not be required to pay to Sequenom an
amount in excess of the amount that Optherion would have paid had it cured the
breach directly. Optherion shall not amend, modify or supplement any In-License
Agreement with respect to the Field or any other terms that would otherwise
affect the rights and/or obligations of Sequenom under this Agreement without
the prior written consent of Sequenom, such consent not to be unreasonably
withheld or delayed. Any amendment to any of the In-License Agreements made in
accordance with this Agreement shall be deemed to be included as part of such
In-License Agreement for all purposes of this Agreement. To the extent of
Sequenom’s interests under this Agreement, Optherion shall not exercise any
right under the In-License Agreements except consistent with the terms hereof
without the prior written consent of Sequenom, such consent not to be
unreasonably withheld or delayed. Optherion further agrees, at Sequenom’s
expense, to take all lawful steps reasonably necessary or requested by Sequenom
to permit Sequenom to exercise and enforce Optherion’s rights under the
In-License Agreements to the extent of Sequenom’s interests under this
Agreement. In the event of termination of any In-License Agreement, Sequenom may
convert the sublicense granted under Section 2.1 with respect to such In-License
Agreement into a direct license from the Upstream Licensor, subject to the terms
and conditions of the applicable In-License Agreement.

2.4 Retained Rights; No Implied Licenses. Optherion reserves and retains (a) all
rights to the Optherion Technology for all uses outside the Field, (b) the right
to use the Optherion Technology to the extent necessary or desirable for
Optherion’s and/or Optherion Affiliate(s)’ and/or their respective
sublicensee(s)’ internal research and development regarding Optherion’s and/or
Optherion Affiliate(s)’ and/or their respective sublicensee(s)’ related
therapeutic products, and (c) as set forth in Section 3.3(b)(i) below. Sequenom
acknowledges that (a) certain of the rights to Optherion Know-How licensed to
Optherion under the […***…] Agreement and the […***…] Agreement are licensed to
Optherion on a non-exclusive basis, and (b) the rights granted to Sequenom
pursuant to the In-License Agreements remain subject to various reservations of
rights by or on behalf of the Upstream Licensor, including with respect to
non-commercial research and educational purposes and the United States
government pursuant to 35 U.S.C. §200, et seq. in accordance with the terms and
conditions of the applicable In-License Agreement and applicable law.
Additionally, Sequenom acknowledges and agrees that the licenses granted to
Optherion pursuant to the […***…] Agreement are non-exclusive grants. No right
or license under any Patents or Information of either party is granted or shall
be granted by implication. All such rights or licenses are or shall be granted
only as expressly provided in the terms of this Agreement.

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  10



--------------------------------------------------------------------------------

3. Development and Commercialization of Licensed Products

3.1 Development and Commercialization Responsibilities Generally. Sequenom
(itself or together with Sequenom Affiliates and their respective sublicensees)
shall control, and be solely responsible for, at its own expense, the
development (including all preclinical and clinical trials), manufacture,
registration, marketing and commercialization of Licensed Products in the Field.
Without limiting the foregoing, upon written request Optherion shall provide
Sequenom with reasonable assistance in obtaining any clinical samples necessary
for the development and commercialization of Licensed Products in the Field, at
Sequenom’s expense. Sequenom has separately provided to Optherion on the
Effective Date a preliminary development plan for the initial Licensed Product
in the Field to be developed by Sequenom, which plan may be updated by Sequenom
from time to time if Sequenom believes, in its good faith judgment, that changes
are needed in order to improve Sequenom’s ability to develop and commercialize
Licensed Products in the Field. Sequenom shall provide an updated copy of such
plan to Optherion on […***…] and thereafter […***…] during the Term; provided
that such obligation shall terminate when Optherion is no longer obligated to
provide such plan under any In-License Agreement.

3.2 Commercially Reasonable Efforts; In-License Agreements. Subject to
Section 9.2(d)(ii) below, Sequenom (itself or together with Sequenom Affiliates
and their respective sublicensees) shall use Commercially Reasonable Efforts to
develop, produce, manufacture, market and sell Licensed Products, including each
of an […***…] Licensed Product, […***…] Licensed Product, […***…] Licensed
Product, […***…] Licensed Product and […***…] Licensed Product, in the Field (in
the case of an […***…] Licensed Product as soon as possible and, after bringing
such […***…] Licensed Product to market, to continue active, diligent, marketing
efforts for the […***…] Licensed Product throughout the term of this Agreement).
In particular and without limitation of Sequenom’s obligation to use such
Commercially Reasonable Efforts, Sequenom shall achieve the following milestone
targets with respect to a Licensed Product (it being understood and agreed that,
subject to Section 9.2(d)(ii) below, such Licensed Product shall include each of
an […***…] Licensed Product, a […***…] Licensed Product, a […***…] Licensed
Product, a […***…] Licensed Product and a […***…] Licensed Product):

(a) […***…];

(b) […***…];

(c) […***…]; and

(d) […***…];

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  11



--------------------------------------------------------------------------------

provided, however, that, with respect to the milestone targets set forth in
Section 3.2(c) and (d), in the event Sequenom reasonably believes, and Optherion
agrees in good faith, such agreement not to be unreasonably withheld or delayed,
that it would not be profitable for Sequenom to pursue such milestone targets
for a Licensed Product that is a […***…], Sequenom shall provide written notice
thereof to Optherion at least […***…] prior to the applicable target date, and
the parties shall thereafter negotiate in good faith regarding appropriate
substitute milestones relating to such a Licensed Product that is an […***…]. In
the event that Optherion reasonably believes that such substitute milestone(s)
would result in a breach under, limit or reduce Optherion’s rights under, or
increase Optherion’s obligations (excluding any increased payment obligation if
Sequenom agrees to make such increased payment) pursuant to, any In-License
Agreement, Optherion will discuss the proposed substitute milestone(s) with the
applicable Upstream Licensor and request that the applicable Upstream Licensor
modify the In-License Agreement so that such substituted milestone(s) does not
result in such breach, limitation or reduction in rights or increase in
obligations; provided that, if the Upstream Licensor does not agree to so amend
the In-License Agreement, Optherion will not be obligated to agree to such
substitute milestone(s).

The parties acknowledge that all of the milestone targets set forth in
Section 3.2(a), (b), (c) and (d) are contingent on applicable laws, rules and
regulations (including any regulations promulgated by the FDA or any other
regulatory agency) not differing materially and adversely from the laws, rules
and regulations on the Effective Date (including, for example, regulations for
allowance of laboratory developed tests in CLIA laboratories). Accordingly,
notwithstanding anything to the contrary in this Section 3.2, in the event that
Sequenom reasonably believes, and Optherion agrees in good faith, such agreement
not to be unreasonably withheld or delayed, that any of the milestone targets
set forth in Section 3.2(a), (b), (c) and (d) is not reasonably achievable
because of any material and adverse change of any such applicable law, rule or
regulation during the Term, then the time period for achievement of the
applicable milestone target may be reasonably extended […***…]. If, in
connection with any such extension of the time period for achievement of the
milestone targets set forth in Section 3.2(a), (b), (c) or (d), Optherion
desires or is obligated to make a due diligence extension payment under any
In-License Agreement, Optherion shall promptly (and in any event no fewer than
10 business days before any due date) notify Sequenom thereof, and Sequenom
shall pay such amount(s) to Optherion on the earlier to occur of (i) 30 days
after receipt by Sequenom of such notification, or (ii) five business days prior
to the date(s) that Optherion must make such payment(s) under the applicable
In-License Agreement. Notwithstanding any of the foregoing, in the event that
Optherion reasonably believes that any such extension of the time period for
achievement of the milestone targets set forth in Section 3.2(a), (b), (c) or
(d) would result in a breach under, limit or reduce Optherion’s rights under, or
increase Optherion’s obligations (excluding any increased payment obligation if
Sequenom agrees to make such increased payment) pursuant to, any In-License
Agreement, Optherion will discuss the proposed extension with the applicable
Upstream Licensor and request that the applicable Upstream Licensor modify the
In-License Agreement so that such extension does not result in such breach,
limitation or reduction in rights or increase in obligations; provided that, if
the Upstream Licensor does not agree to so amend the In-License Agreement,
Optherion will not be obligated to agree to such extension.

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  12



--------------------------------------------------------------------------------

3.3 Companion Diagnostics.

(a) […***…] Support. Subject to Optherion providing to Sequenom a detailed
description of Optherion’s requirements and instructions with respect thereto,
Sequenom shall conduct the activities with respect to the development of a
Licensed Product(s) that would be a […***…] for use with a therapeutic
product(s) of Optherion being developed by Optherion or an Optherion
Affiliate(s) and/or their respective sublicensee(s) (an “Optherion Therapeutic
Product”) in accordance with the […***…] plan agreed upon in writing by the
parties (“[…***…] Plan”). In connection therewith, Sequenom shall perform all
activities under the […***…] Plan, using Commercially Reasonable Efforts to do
so with the same degree of care that Sequenom uses to perform its own internal
research and development activities, shall meet the timelines of implementation
associated with the […***…] Plan or as otherwise agreed by the parties in
writing, and shall ensure a commercially reasonable turnaround of results back
to Optherion after samples are received during the individual phases. The
division of costs relating to the activities to be performed by the parties
pursuant to the […***…] Plan shall be agreed upon by the parties and set forth
therein.

(b) Companion Diagnostic. If, at any time during the Term, Optherion and/or an
Optherion Affiliate(s) and/or their respective sublicensee(s) desires to develop
a Licensed Product that is a companion diagnostic for an Optherion Therapeutic
Product, which companion diagnostic would either be marketed as a laboratory
developed test under CLIA regulations or its successor regulations or foreign
counterparts or be submitted for FDA approval or other regulatory approval (a
“Companion Diagnostic”), Optherion shall provide written notice thereof to
Sequenom (a “Companion Diagnostic Notice”), and following receipt by Sequenom
thereof, Sequenom and Optherion shall negotiate in good faith regarding the
terms pursuant to which Sequenom may undertake the development and registration
of such Companion Diagnostic for Optherion and/or an Optherion Affiliate(s)
and/or their respective sublicensee(s); provided, however, that neither party
shall be obligated to proceed with such activities unless and until they enter
into a separate written agreement with respect to such activities. If Sequenom
comes to the conclusion that it is unable to develop and register such Companion
Diagnostic or the parties are unable to agree upon commercially reasonable terms
within […***…] of Sequenom’s receipt of a Companion Diagnostic Notice, then the
following shall apply:

(i) Optherion and the Optherion Affiliates shall […***…];

(ii) In the event that, as of such date or thereafter, on a country-by-country
basis, Sequenom and/or any Sequenom Affiliate(s) […***…], Sequenom hereby agrees
that, from and after such date, […***…]; and

(iii) The parties hereby agree, upon written request by Optherion, to […***…].
For clarification, in no event shall this clause (iii) be interpreted to
[…***…].

(c) Progress Regarding Therapeutics. Within […***…] after the Effective Date and
no later than […***…] after the end of each Calendar Quarter ending on June 30
and December 31 thereafter, Optherion shall provide to Sequenom a written report
describing the status of Optherion’s therapeutic development programs, including
any timelines with respect to such development, solely to the extent relevant to
Sequenom’s obligations under this Section 3.3.

3.4 U.S. Manufacturing. Sequenom agrees, understands and acknowledges that, in
accordance with the In-License Agreements and the rights sublicensed thereunder,
Licensed Products for sale in the United States may be required to be, and shall
be, manufactured substantially in the United States, including Puerto Rico,
unless a waiver under 35 U.S.C. §204 or then applicable law is obtained from the
appropriate US government agencies under the requirements of the applicable
In-License Agreement with respect thereto. If requested by Sequenom and at
Sequenom’s expense, (a) the parties agree to use reasonable efforts to obtain
such a waiver as promptly as practicable, and (b) each party agrees to provide
reasonable cooperation to the other party in connection therewith.

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  13



--------------------------------------------------------------------------------

3.5 Reporting.

(a) Progress Reports. No later than […***…] after the end of each Calendar Year
following the Effective Date, Sequenom shall provide to Optherion a written
progress report describing progress on development and/or commercialization of
Licensed Products in the Field during such Calendar Year, including, without
limitation, a summary of Sequenom’s progress and problems to date in its
development and/or commercialization of the Licensed Products (including a
description of regulatory approvals, manufacturing, sublicensing, market and
sales), and an estimated forecast and schedule of major events required to
market the Licensed Products and, if progress differs from that previously
anticipated in any such report, an explanation of the reasons for the difference
and a proposed modified forecast and schedule, in each case with a sufficient
level of detail to allow Optherion to ascertain whether Sequenom is in
compliance with its obligations under this Agreement and in forms suitable for
Optherion to deliver same directly to the Upstream Licensor (e.g, several
separate reports) as required by the applicable In-License Agreement, and
Optherion may so deliver such reports to the Upstream Licensor. Sequenom shall
also provide any reasonable additional data in Sequenom’s possession or Control
required by an Upstream Licensor to evaluate Sequenom’s performance.

(b) CLIA Validation. Sequenom shall provide Optherion with prompt written notice
when Sequenom believes that it has completed CLIA validation with respect to a
Licensed Product.

(c) […***…]. Subject to Section 9.2(d)(ii) and Section 6.1: (i) Sequenom shall
promptly notify Optherion if at any time Sequenom (A) […***…] or (B) […***…];
and (ii) in the event that Sequenom decides not to exploit a particular
Optherion Patent Right, Optherion shall have the right to terminate this
Agreement and/or the applicable portion thereof relating to such Optherion
Patent Right (provided that a decision not to exploit Optherion Patent Rights
referenced in Section 9.2(d)(ii) shall entitle Optherion to terminate only the
applicable portion of this Agreement relating to such Optherion Patent Rights,
but not this Agreement in its entirety).

(d) Certain Sales. Sequenom shall report to Optherion the date of first sale of
a […***…] Licensed Product and […***…] Licensed Product in […***…] within
[…***…] of occurrence. Sequenom shall report to Optherion the date of First
Commercial Sale (as defined in the […***…] Agreement) of a […***…] Licensed
Product within […***…] of occurrence thereof.

(e) Analytic Validation. Sequenom shall provide Optherion with prompt written
notice when Sequenom believes that it has completed analytical validation for a
genetic test for AMD comprising a […***…] Licensed Product. Sequenom or a
Sequenom Affiliate has achieved CLIA certification of a CLIA laboratory.

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  14



--------------------------------------------------------------------------------

3.6 Debarment. Sequenom represents, warrants and covenants that (a) it has not
been debarred, or convicted of a crime for which it can be debarred, under the
U.S. Generic Drug Enforcement Act of 1992, 21 U.S.C. Sections 335(a) and (b), as
amended (“GDEA”), and (b) has not used and shall not use the services of any
person or entity debarred, or convicted of a crime for which such person or
entity can be debarred, under the GDEA in any capacity in connection with any
of any activities performed pursuant to Section 3.3 of this Agreement. Sequenom
shall notify Optherion immediately in writing in the event that Sequenom becomes
aware of or receives notice of the debarment (or of any action or threat of
action that could lead to debarment) of itself or any such person or entity.

4. Fees and Payments

4.1 Certain Fees.

(a) License Maintenance Fee - Prior to First Commercial Sale in the United
States. If the First Commercial Sale of a Licensed Product in the Field in the
United States has not occurred on or before January 31, 2011 (the “U.S. Sale
Date”), Sequenom shall pay to Optherion a non-creditable license maintenance fee
equal to US$260,000 within 30 days after the U.S. Sale Date and each subsequent
anniversary of the U.S. Sale Date prior to First Commercial Sale of a Licensed
Product in the Field in the United States during the Term, such amount to be
pro-rated for any 12-month period during which First Commercial Sale of a
Licensed Product in the Field in the United States occurs. In no event shall any
payments be due by Sequenom under this Section 4.1(a) with respect to periods
following First Commercial Sale of a Licensed Product in the United States. For
the avoidance of doubt, it is understood and agreed that Sequenom shall be
required to pay the First Commercial Sale milestone payment when achieved as
specified in the applicable Schedule, regardless of its payment of license
maintenance fees or other license fees.

(b) Minimum Royalty - After First Commercial Sale in the United States.
Following the First Commercial Sale of a Licensed Product in the Field in the
United States, during the Term, Sequenom shall pay Optherion a minimum royalty
equal to the following amounts, provided that such First Commercial Sale has
occurred prior to the applicable date:

(i) US$260,000 within […***…] after January 1, 2011;

(ii) US$265,000 within […***…] after January 1, 2012; and

(iii) US$270,000 within […***…] after January 1, 2013 and each subsequent
January 1st during the Term.

(c) Fees Credited Against Royalties. Any payments made by Sequenom pursuant to
Section 4.1(b) (but not, for the avoidance of doubt, Section 4.1(a)) shall be
credited against any royalties due by Sequenom under Section 4.3 for sales of
Licensed Products during the Calendar Year in which such payment is due under
Section 4.1(b) and against any royalties due by Sequenom under Section 4.3 for
sales of Licensed Products during the subsequent Calendar Year only. For
clarification, in no event shall Sequenom be obligated to pay under both
Section 4.1(a) and Section 4.1(b) for any given time period.

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  15



--------------------------------------------------------------------------------

For purposes of allocation of the amounts paid pursuant to this Section 4.1
among various In-License Agreements, the allocations set forth on Schedule 11
shall apply.

4.2 Milestone Payments. Subject to Section 4.6, Sequenom shall pay to Optherion
each of the […***…] milestone payments set forth on Part 1 of each of Schedule
6, Schedule 7, Schedule 8, Schedule 9 and Schedule 10 attached hereto promptly
upon the first occurrence of each of the events set forth on each such Schedule
for each Licensed Product in the Field (whether such milestone is achieved by
Sequenom or a Sequenom Affiliate or a sublicensee of Sequenom or a Sequenom
Affiliate). Sequenom shall provide Optherion with prompt written notice of such
occurrence. Such payments shall be due upon the applicable dates set forth on
the applicable Schedule.

4.3 Royalties. Subject to Sections 4.5 and 4.6, Sequenom shall pay royalties on
cumulative worldwide annual Net Sales of Sequenom and Sequenom Affiliates (but
not its sublicensees) at a total rate of […***…]%, which includes all royalties
on such Net Sales due and payable pursuant to the In-License Agreements. Such
royalties shall be allocated to sublicenses of the Optherion Patents as set
forth on Part 2 of Schedule 6, Schedule 7, Schedule 8, Schedule 9 and Schedule
10 attached hereto (each a “Royalty Allocation”). Notwithstanding the foregoing,
as provided in each of the […***…] Agreement, the […***…] Agreement and the
[…***…] Agreement, during any period in which any […***…] Licensed Product,
[…***…] Licensed Product or […***…] Licensed Product, as applicable, is not
covered by a Valid Claim within the […***…] Patents, […***…] Patents or […***…]
Patents, respectively, in any country, the royalties due to Optherion for sales
of such […***…] Licensed Product, […***…] Licensed Product and/or […***…]
Licensed Product in such country pursuant to Part 2 of Schedule 6, Schedule 7
and/or Schedule 10, as applicable, shall not be owed to the extent that
Optherion does not owe such royalties to the applicable Upstream Licensor under
the applicable In-License Agreement. Sequenom’s obligation to pay royalties
under this Section 4.3 shall, in the case of any Licensed Product, in any
country, end upon the date of termination of all obligations of Optherion to
make royalty payments under the applicable In-License Agreements. Royalty
payments under this Section 4.3 shall be due […***…] following the end of the
applicable Calendar Quarter.

4.4 Sublicensing Fees. In the event that Sequenom or a Sequenom Affiliate grants
a sublicense of the rights granted to it under this Agreement:

(a) With regard to royalties paid to Sequenom or a Sequenom Affiliate on Net
Sales of Licensed Products by such sublicensee: (i) […***…], and (ii) […***…];
and

(b) Sequenom shall pay to Optherion […***…] of any […***…] received by Sequenom
or a Sequenom Affiliate from such sublicensee as consideration for the
sublicense of Optherion Technology, excluding […***…].

Such payments under this Section 4.4 shall be due […***…] following the end of
the applicable Calendar Quarter. […***…]

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  16



--------------------------------------------------------------------------------

4.5 Royalty Credit.

(a) Dominating Patents. In the event that Sequenom or any Sequenom Affiliate(s),
as applicable, considers it reasonably necessary to obtain a license to any
intellectual property rights of a Third Party (a “Third Party License”) […***…]
in order to avoid infringing such Third Party’s intellectual property rights in
the course of the manufacture, use, offer for sale, sale or importation of a
Licensed Product, Sequenom or such Sequenom Affiliate may obtain a Third Party
License and […***…]% of any payment made to such Third Party under such Third
Party License during any Calendar Year shall be credited against the royalties
due to Optherion under this Agreement during such Calendar Year; provided,
however, that (a) […***…]; and (b) subject to Section 4.6 and subject to any
limitations or royalty floors specified in the applicable In-License Agreement,
in no event may the aggregate royalty owed by Sequenom to Optherion with respect
to any Licensed Product under Section 4.3 be reduced below […***…]% (the
“Royalty Floor”); provided that, if Sequenom terminates the sublicenses granted
to it by Optherion under the […***…] Agreement and/or the […***…] Agreement
pursuant Section 9.2(d)(ii), then the Royalty Floor shall be reduced to […***…]%
in the case of such termination with respect to one such In-License Agreement
and to […***…]% in the case of such termination with respect to both such
In-License Agreements.

(b) Additional Markers. In the event that Sequenom or any Sequenom Affiliate(s),
as applicable, proposes to add new diagnostic marker(s) that improve the
sensitivity and/or specificity of a Licensed Product and, in connection
therewith, it would be necessary for Sequenom or such Sequenom Affiliate(s) to
obtain a license to any intellectual property rights of a Third Party not
otherwise constituting a Third Party License, then Sequenom may notify Optherion
thereof in writing, in which case Optherion shall use commercially reasonable
efforts to negotiate an amendment to the In-License Agreements (and
corresponding amendments to this Agreement that provide for sharing by Sequenom
and Optherion of any reductions in payments under the In-License Agreements) in
order to make the addition of such marker(s) commercially and otherwise
desirable to Optherion and Sequenom.

(c) Credit for Infringement Litigation Expenses Under In License Agreements. In
addition, to the extent that Sequenom brings the infringement action pursuant to
Section 6.2, to the extent that Optherion’s obligation to pay royalties on Net
Sales of a Licensed Product under the […***…] Agreement and/or the […***…]
Agreement is reduced by the amount of the expenses and costs of an infringement
action with respect to the […***…] Patents and/or the […***…] Patents, as
provided and subject to any limitations or royalty floors specified in the
applicable In-License Agreement, then the total […***…]% royalty rate set forth
in Section 4.3 shall be reduced by the amount of such royalty credit or
reduction specified in such In-License Agreements.

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  17



--------------------------------------------------------------------------------

4.6 Payments Under In-License Agreement; Effect of Termination of In-License
Agreement. Except as expressly provided in this Agreement, Optherion shall be
solely responsible for the payment of all payments due under the In-License
Agreements as a result of activities under this Agreement. To the extent that
Optherion’s obligation to pay milestone payments and/or royalties on Net Sales
of a Licensed Product in any country to any Upstream Licensor under any
In-License Agreement terminates under the terms of such In-License Agreement
because such In-License Agreement is terminated, then (a) with respect to
milestones, if a milestone payment owed by Sequenom with respect such In-License
Agreement corresponds directly to a milestone owed by Optherion to the
applicable Upstream Licensor, then such milestone payment payable by Sequenom to
Optherion shall be reduced solely by the amount of the milestone payments under
such In-License Agreement that Optherion is no longer obligated to pay (but not
by the amount in excess of such amount that Optherion is no longer obligated to
pay, which shall still be due and payable by Sequenom to Optherion), and the
milestone payments set forth in Schedule 6, Schedule 7, Schedule 8, Schedule 9,
and/or Schedule 10, as applicable, shall be adjusted to reflect such reduction;
and (b) with respect to royalties, the total […***…]% royalty rate set forth in
Section 4.3 for sales of such Licensed Product in such country and the Royalty
Floor under Section 4.5(a) shall be reduced by the corresponding royalty
allocated to such In-License Agreement under the Royalty Allocation, and the
royalties set forth in Schedule 6, Schedule 7, Schedule 8, Schedule 9, and/or
Schedule 10, as applicable, shall be deemed modified to remove the royalty
payments with respect to such In-License Agreement.

5. Payment; Records; Audits

5.1 Payment; Reports. Each payment due under Section 4.3 or Section 4.4 shall be
accompanied by a report of (a) in the case of 4.3 and 4.4(a), Net Sales in
sufficient detail to permit confirmation of the accuracy of the payment made,
including, on a country-by-country basis, the Net Sales of Licensed Products,
and the exchange rates used, and (b) in the case of 4.4(b), an itemization of
all non-royalty sublicensing consideration and all exclusions therefrom.
Sequenom shall keep, and shall cause the Sequenom Affiliates and their
respective sublicensees to keep, complete and accurate records pertaining to the
sale or other disposition of Licensed Products in the Field and in the case of
Sequenom and the Sequenom Affiliates payments received as contemplated under
Section 4.4 in sufficient detail to permit Optherion to confirm the accuracy of
all payments due hereunder. Each such report shall be certified as correct to
the knowledge of an officer of Sequenom.

5.2 Exchange Rate; Manner and Place of Payment. All payments to Optherion
hereunder shall be payable in U.S. dollars. When conversion of payments from any
foreign currency is required, such conversion shall be at an exchange rate equal
to the weighted average of the rates of exchange for the currency of the country
from which the payments are payable as published by The Wall Street Journal,
Western U.S. Edition, for the Calendar Quarter in which such sales were made.
All payments owed to Optherion under this Agreement shall be made by wire
transfer in immediately available funds to a bank and account designated in
writing by Optherion, unless otherwise specified in writing by Optherion.

5.3 Income Tax Withholding. Optherion will pay any and all income taxes levied
on account of Optherion’s income arising from payments made by Sequenom to it
under this Agreement. If any taxes are required to be withheld by Sequenom,
Sequenom will (a) deduct such taxes from the payment made to Optherion,
(b) timely pay the taxes to the proper taxing authority, (c) send proof of
payment to Optherion and certify its receipt by the taxing authority within 30
days following such payment, and (d) provide Optherion with any reasonable
assistance deemed necessary or desirable by Optherion in connection with
Optherion receiving reimbursement or credit with respect thereto from the
applicable governing taxing authorities.

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  18



--------------------------------------------------------------------------------

5.4 Audits. During the Term and for a period of […***…] years thereafter (or
longer to the extent required by any In-License Agreement), Sequenom shall keep
(and shall cause Sequenom Affiliates and their respective sublicensees to keep)
complete and accurate records pertaining to the sale or other disposition of
Licensed Products in the Field in sufficient detail to permit Optherion or its
designee to confirm the accuracy of all payments due hereunder and to report to
the Upstream Licensor in accordance with the terms of the In-License Agreements.
Optherion shall have the right to cause an independent, certified public
accountant reasonably acceptable to Sequenom to audit such records to confirm
Net Sales and payments for a period covering not more than the three years
preceding the date the applicable payment was made. Such audits may be exercised
during normal business hours upon a minimum of 20 days prior written notice to
Sequenom, but no more frequently than once per year. Prompt adjustments shall be
made by the parties to reflect the results of such audit. Optherion shall bear
the full cost of such audit unless such audit discloses an underpayment by
Sequenom of more than […***…]% of the amount of royalty payments due as provided
in this Agreement (or such lesser amount in the case that Optherion is required
to bear such costs pursuant to the applicable In-License Agreement), in which
case, Sequenom shall bear all reasonable costs of such audit and shall promptly
remit to Optherion the amount of any underpayment. Without limiting the
foregoing and in addition thereto, Sequenom shall be subject to the audit
provisions of the applicable In-License Agreement with regard to payments by
Sequenom under such In-License Agreement pursuant to this Agreement.

6. Intellectual Property Matters

6.1 Patent Prosecution and Maintenance. Sequenom acknowledges and agrees that,
under the In-License Agreements, the Upstream Licensors have retained the first,
if not the sole, right to file, prosecute and maintain Patents included in the
Optherion Patents. As between Optherion and Sequenom, but subject to the other
provisions of this Section 6.1, Sequenom shall have the right to direct the
filing, prosecution and maintenance of the Optherion Patents in the Field
(including direct communication with Optherion’s outside patent counsel doing
such filing, prosecution or maintenance, subject to execution of appropriate
documentation, as reasonably requested by Optherion, to preserve Optherion’s
attorney-client privilege, and provided that Sequenom shall bear the cost of
such patent counsel’s legal fees and expenses) only to the extent Optherion has
such rights under the applicable In-License Agreement […***…]. Each party shall
keep the other informed of progress with regard to the prosecution and
maintenance of the Optherion Patents in the Field, shall provide the other with
copies of official actions, amendments and responses with respect to such
prosecution and maintenance, and shall cooperate with the Upstream Licensors in
connection therewith to the extent required by the applicable In-License
Agreements. If Sequenom determines that it desires not to file an application
(for example, in a specific country) or to discontinue any prosecution or
maintenance of any Optherion Patents in any country, it shall notify Optherion
thereof and, if requested by Optherion, consult with Optherion in connection
therewith. In making such determination, Sequenom shall consider in good faith
the impact, if any, that the applicable Optherion Patent(s) would have on the
economic value of Licensed Products and whether the applicable Optherion
Patent(s) constitute “core” technology with respect to applicable family of
Optherion Patents. If Sequenom decides not to file or does not pursue
prosecution or maintenance of any Optherion Patents in any country, to the
extent Sequenom has such rights under this Section 6.1, it shall provide
Optherion with written notice thereof and, after the expiration of the
applicable notice period that Optherion must provide to the Upstream Licensor
under the applicable In-License Agreement, Sequenom shall immediately be deemed
to surrender its rights and license with respect to the specific Optherion
Patent(s) in the specific country or countries in which it has decided not to
file, not to pursue or not to maintain such Optherion Patent(s) to Optherion,
and Optherion shall thereafter have the right to exercise all of Optherion’s
rights under the applicable In-License Agreement with respect to the filing,
prosecution and maintenance of such specific Optherion Patent(s) at Optherion’s
own expense and otherwise without any further notice or reporting obligation to
Sequenom. Subject to the immediately preceding sentence, as between Optherion
and Sequenom, Sequenom shall be responsible for all fees associated with filing,
prosecuting and maintaining the Optherion Patents that Optherion would otherwise
be responsible for under the In-License Agreements, provided, however, that if
at any point during the Term Optherion is refunded any of these fees previously
paid by Sequenom under the […***…] Agreement, Optherion will promptly refund
Sequenom the exact amount received by Optherion. On the Effective Date, Sequenom
will reimburse Optherion a total amount of US$1,071,650.73 for costs and
expenses actually incurred by Optherion prior to the Effective Date in
connection with the filing, prosecution and maintenance of the Optherion Patents
in the Field prior to the Effective Date. […***…]. Optherion shall promptly
provide to Sequenom, or cause the applicable Upstream Licensor to provide to
Sequenom, all information and notices regarding filing, prosecution and
maintenance of the Optherion Patents that such Upstream Licensor provides to
Optherion under the applicable In-License Agreement.

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  19



--------------------------------------------------------------------------------

6.2 Infringement by Third Parties. Sequenom shall have the right to enforce and
defend the Optherion Patents in the Field only to the extent of Optherion’s
rights under the applicable In-License Agreements with respect thereto. In the
event Sequenom does not commence an enforcement and/or defense action pursuant
this Section 6.2 within […***…] after Sequenom first notifies Optherion or
Optherion first notifies Sequenom of potential infringement of the Optherion
Patents (or of the filing of a declaratory judgment action, in the case of
defense actions), Optherion shall be entitled to bring and prosecute such an
action at its own expense. Upon the written request of the party bringing the
action, to the extent required by law the other party shall agree to be named as
a nominal party to such action. Except as otherwise agreed by the parties as
part of a cost-sharing arrangement, any recovery obtained by either party in
connection with or as a result of any action contemplated by Section 6.2,
whether by settlement or otherwise, shall be distributed in order as follows:
(a) each of Optherion and Sequenom, as well as any Upstream Licensor involved in
such action, will be reimbursed for its respective reasonable out-of-pocket
costs and expenses incurred in connection with the action to the extent not
previously credited against royalties due under an In-License Agreement as
permitted therein; (b) […***…]; (c) […***…]; and (d) […***…]. Neither party
shall have the right to settle any patent infringement action under this
Section 6.2 in a manner that diminishes the rights or interests of the other
party without the written consent of such other party, which consent shall not
be unreasonably withheld or delayed.

6.3 Infringement of Third Party Rights. Each party shall promptly notify the
other in writing of any allegation by a Third Party that the activities of
either party contemplated by this Agreement infringe or may infringe the
intellectual property rights of such Third Party. Optherion shall have the sole
right to control any defense of any such claim involving alleged infringement of
Third Party rights by Optherion’s activities, at its own expense and by counsel
of its own choice, and Sequenom shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice. Sequenom shall have
the sole right to control any defense of any such claim involving alleged
infringement of Third Party rights by Sequenom’s activities at its own expense
and by counsel of its own choice, and Optherion shall have the right, at its own
expense, to be represented in any such action by counsel of its own choice.
Neither party shall have the right to settle any patent infringement litigation
under this Section 6.3 in a manner that diminishes the rights or interests of
the other party without the written consent of such other party, which consent
shall not be unreasonably withheld or delayed.

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  20



--------------------------------------------------------------------------------

6.4 Marking. To the extent required by any applicable In-License Agreement,
Licensed Products shall be marked, including with the patent numbers of issued
patents within the Optherion Technology that cover such Licensed Products or, if
applicable, marked to indicate “patent pending” status, each to the extent
permitted by law.

7. Representations and Warranties; Disclaimer

7.1 Mutual Representations and Warranties. Each party represents and warrants to
the other that: (a) it is duly organized and validly existing under the laws of
its jurisdiction of incorporation or formation, and has full corporate or other
power and authority to enter into this Agreement and to carry out the provisions
hereof; (b) it is duly authorized to execute and deliver this Agreement and to
perform its obligations hereunder, and the person or persons executing this
Agreement on its behalf has been duly authorized to do so by all requisite
corporate or partnership action; and (c) this Agreement is legally binding upon
it, enforceable in accordance with its terms, and does not conflict with any
material agreement, instrument or understanding, oral or written, to which it is
a party or by which it may be bound, nor violate any material law or regulation
of any court, governmental body or administrative or other agency having
jurisdiction over it.

7.2 Optherion Representations and Warranties. Optherion represents and warrants
to Sequenom that, as of the Effective Date:

(a) the Optherion Technology is owned by Optherion or licensed to Optherion
pursuant to the In-License Agreements;

(b) Optherion does not own or Control any Patents or Know-How necessary or
useful for the manufacture, use, sale, offer for sale or importation of any
product, service or process in the Field for detection of any gene or genes
implicated for age-related macular degeneration other than the Optherion
Technology except pursuant to (i) the non-exclusive License Agreement
dated […***…] by and between Optherion and […***…], and (ii) the non-exclusive
License Agreement dated […***…] by and between Optherion, […***…];

(c) […***…];

(d) (i) Optherion has complied with the requirements of the […***…], and
(ii) […***…];

(e) Optherion has the right, power and authority to grant the license and
sublicenses contemplated under this Agreement;

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  21



--------------------------------------------------------------------------------

(f) Optherion has provided Sequenom a true and complete copy of each In-License
Agreement (with certain confidential information redacted), and, to the best of
Optherion’s actual knowledge, each In-License Agreement is in full force and
effect in accordance with its respective terms;

(g) Optherion is in compliance in all material respects with its obligations
under the In-License Agreements and, to the best of Optherion’s actual
knowledge, (i) no Upstream Licensor has breached its respective In-License
Agreement in any material respect, and (ii) there is no basis for termination of
any of the In-License Agreements;

(h) Except as set forth in the In-License Agreements, to the best of Optherion’s
actual knowledge, there is no royalty or other license payment obligations to
any Third Party with respect to the development, manufacture, use, offer for
sale, sale or importation of Licensed Products in the Field;

(i) To Optherion’s actual knowledge […***…] no issued claim in any Patents owned
by a third party blocks commercial exploitation of the Optherion Technology of
[…***…], and Optherion has not received any written notice, and is not aware of
any threat or claim, that the practice of the Optherion Technology to develop or
commercialize the Licensed Products in the Field infringes or misappropriates
any alleged rights of any Third Party;

(j) To Optherion’s actual knowledge, (A) the issued Optherion Patents in
existence on the Effective Date are not invalid or unenforceable, and
(B) Optherion is not aware of any issued Patents owned or controlled by a Third
Party with a claim, or of any published application having a specification which
would support a claim owned or controlled by a Third Party, that would block
commercial exploitation of the Optherion Technology of correlating detected SNPs
or haplotypes in the genome of presenting patients to risk of development or
prognosis of AMD […***…] and

(k) Optherion has not received written notice concerning the institution or
possible institution of any interference, reexamination, reissue, revocation or
nullification proceeding involving any issued Optherion Patents.

7.3 Optherion Covenant. Optherion covenants and agrees that it shall not
[…***…], without the prior written consent of Sequenom.

7.4 Mutual Disclaimer. Except as expressly set forth herein, NEITHER PARTY MAKES
ANY REPRESENTATION OR WARRANTY OF ANY KIND OR NATURE, THE TECHNOLOGY AND
INTELLECTUAL PROPERTY RIGHTS PROVIDED HEREUNDER (INCLUDING, WITHOUT LIMITATION,
THE OPTHERION TECHNOLOGY) ARE PROVIDED “AS IS” AND EACH PARTY EXPRESSLY
DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING THE
WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING
FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICES, IN ALL CASES WITH RESPECT
THERETO. Without limiting the generality of the foregoing, each party expressly
does not warrant the success of any Licensed Product or the safety or usefulness
for any purpose of the technology (including, without limitation, the Optherion
Technology) it provides hereunder.

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  22



--------------------------------------------------------------------------------

7.5 Limitation of Liability. NEITHER PARTY NOR ITS AFFILIATES SHALL BE ENTITLED
TO RECOVER FROM THE OTHER PARTY OR ITS AFFILIATES ANY SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT OR ANY
LICENSE OR SUBLICENSE GRANTED HEREUNDER; provided, however, that this
Section 7.5 shall not be construed to limit (a) either party’s indemnification
obligations under Section 10 with respect to amounts paid to Third Party
claimants for Third Party claims, or (b) either party’s remedies for breach by
the other party of the obligations set forth in Section 8.

8. Confidentiality

8.1 Confidential Information. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the parties, the parties agree that,
during the Term and for five years thereafter, the receiving party shall keep
confidential and shall not publish or otherwise disclose and shall not use for
any purpose other than as expressly provided for in this Agreement any
Information furnished to it by the other party pursuant to this Agreement
(collectively, “Confidential Information”). Each party may use such Confidential
Information only to the extent required to accomplish the purposes of this
Agreement. Each party will use at least the same standard of care as it uses to
protect proprietary or confidential information of its own (but no less than
reasonable care) to ensure that its employees, agents, consultants and other
representatives do not disclose or make any unauthorized use of the Confidential
Information. Each party will promptly notify the other upon discovery of any
unauthorized use or disclosure of the Confidential Information. For the
avoidance of doubt, the Optherion Technology and the terms of the In-License
Agreements constitute Confidential Information of Optherion.

8.2 Exceptions. Confidential Information shall not include any information which
the receiving party can prove by competent written evidence: (a) is now, or
hereafter becomes, through no act or failure to act on the part of the receiving
party, generally known or available; (b) is known by the receiving party at the
time of receiving such information, as evidenced by its records; (c) is
hereafter furnished to the receiving party by a Third Party, as a matter of
right and without restriction on disclosure; (d) is independently discovered or
developed by the receiving party without the use of Confidential Information
belonging to the disclosing party; or (e) is the subject of a written permission
to disclose provided by the disclosing party.

8.3 Authorized Disclosure. Each party may disclose Confidential Information
belonging to the other party to the extent such disclosure is reasonably
necessary in the following instances:

(a) prosecuting or defending litigation as permitted by this Agreement;

(b) complying with applicable court orders or governmental regulations; and

(c) in the case of Sequenom, on a need-to-know basis, in conducting development
and/or commercialization activities in accordance with the licenses and
sublicenses granted hereunder; provided that the recipient of such Confidential
Information agrees to be bound by similar terms of confidentiality and non-use
at least equivalent in scope to those set forth in this Section 8;

 

Sequenom-Optherion License Agreement – Confidential

  23



--------------------------------------------------------------------------------

(d) in the case of Optherion, disclosure to the Upstream Licensors to the extent
required to comply with the In-License Agreements; and

(e) disclosure to Affiliates, sublicensees (and potential sublicensees),
employees, consultants and agents in connection with performance of activities
contemplated by this Agreement or to other Third Parties in connection with due
diligence or similar investigations by such Third Parties, including disclosure
to current or potential Third Party lenders or investors in confidential
financing documents (or to maintain compliance with agreements with such lenders
or investors), provided, in each case, that any such Affiliate, sublicensee,
employee, consultant, agent or Third Party agrees to be bound by similar terms
of confidentiality and non-use at least equivalent in scope to those set forth
in this Section 8.

Notwithstanding the foregoing, in the event a party is required to make a
disclosure of the other party’s Confidential Information pursuant to
Section 8.3(a) or (b), it will, except where impracticable, give reasonable
advance notice to the other party of such disclosure and use efforts to secure
confidential treatment of such information at least as diligent as such party
would use to protect its own confidential information, but in no event less than
reasonable efforts. In any event, the parties agree to take all reasonable
action to avoid disclosure of Confidential Information hereunder. The parties
will consult with each other on the provisions of this Agreement to be redacted
in any filings made by the parties with the Securities and Exchange Commission
or as otherwise required by applicable laws, rules or regulations, and agree
that any provisions of this Agreement that are so redacted shall be considered
the Confidential Information of both parties.

8.4 Prior Nondisclosure Agreement. As of the Effective Date, the terms of this
Section 8 shall supersede any prior non-disclosure, secrecy or confidentiality
agreement between the parties dealing with the subject of this Agreement,
including the Confidentiality Agreement, dated May 26, 2009. Any information
disclosed under such prior agreements shall be deemed Confidential Information
disclosed under this Agreement.

8.5 Names of Upstream Licensors. To the extent required under any In-License
Agreement, Sequenom will not use the name or insignia of any Upstream Licensor,
or any adaptation thereof or the name of any of the faculty and staff thereof,
in any advertising, promotional or sales literature without the prior written
approval of Optherion (and of the applicable Upstream Licensor, which Optherion
will request to the extent required) unless required by applicable laws, rules
or regulations.

9. Term and Termination

9.1 Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and continue in each country until the expiration of the
obligation to make payments under Section 4.3 in such country, unless earlier
terminated in accordance with Section 9.2. After the expiration of this
Agreement, on a country-by-country basis, Sequenom will retain the licenses and
sublicenses granted under Section 2.1, except that such licenses and sublicenses
shall be fully paid-up and royalty-free, to the extent permitted under the
applicable In-License Agreement in the case of Optherion Technology licensed to
Optherion pursuant to such In-License Agreement.

 

Sequenom-Optherion License Agreement – Confidential

  24



--------------------------------------------------------------------------------

9.2 Termination.

(a) Termination for Cause. A party shall have the right to terminate this
Agreement as follows:

(i) upon written notice to the other party upon or after the bankruptcy,
dissolution or winding up of such other party, or the making or seeking to make
or arrange an assignment for the benefit of creditors of such other party, or
the initiation of proceedings in voluntary or involuntary bankruptcy, which
proceeding or action remains undismissed or unstayed for a period of more than
[…***…];

(ii) upon written notice to the other party upon or after the breach of any
payment obligation under this Agreement if the breaching party has not cured
such breach within the 10-business day period following receipt of written
notice of termination by the non-breaching party; or

(iii) upon written notice to the other party upon or after the breach of any
material provision of this Agreement by such other party (except for any payment
breach, which shall be governed by Section 9.2(a)(ii)) if the breaching party
has not cured such breach within the 60-day period following written notice of
termination by the non-breaching party (provided that such cure period shall not
apply with respect to failure to achieve milestone targets by the applicable
dates).

(b) Termination for Failure to Obtain Replacement Insurance Coverage Following
Cancellation, Non-Renewal or Material Adverse Change in Existing Insurance
Coverage. Optherion may terminate this Agreement upon written notice to Sequenom
if Sequenom does not obtain replacement insurance providing comparable coverage
within fifteen (15) days after providing written notice to Optherion regarding
the cancellation, non-renewal or material adverse change in Sequenom’s insurance
coverage as set forth in Section 10.4(b), unless Sequenom obtains such
replacement insurance providing comparable coverage retroactive to the date of
cancellation, non-renewal or material adverse change.

(c) Termination for Patent Challenge or Suspension.

(i) Optherion may terminate this Agreement upon written notice to Sequenom if
Sequenom or any of its Affiliates or any of its or their respective
sublicensees, or any entity or person acting directly on any of their behalf and
direction with their knowledge, (A) challenges or causes to be challenged the
validity or enforceability of the […***…] Patent Rights or the […***…] ownership
of the […***…] Patents anywhere in the world, (B) initiates, or elects to
participate (i.e. is not named as a party thereto by circumstance outside of its
reasonable control) as a named-party in any formal legal challenge brought
before a court or governmental body of competent jurisdiction to the validity or
enforceability of any […***…] Patent including, without limitation, by
(1) filing a declaratory judgment action in which any […***…] Patent is alleged
to be invalid or unenforceable; (2) citing prior art pursuant to 35 U.S.C.
§ 301, filing a request for re-examination of any […***…] Patent pursuant to 35
U.S.C. § 302 and/or § 311 or provoking or becoming a direct and material party
to an interference with an application for any Licensed Patent pursuant to 35
U.S.C. § 135; or (3) filing or commencing any re-examination, opposition,
cancellation, nullity or similar proceedings against any […***…] Patent in any
country; or (C) initiates any legal proceeding in a court of competent
jurisdiction challenging the validity or enforceability of any of the […***…]
Patents.

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  25



--------------------------------------------------------------------------------

(ii) Optherion may terminate this Agreement or a portion hereof pursuant to
Section 3.5(c) upon written notice to Sequenom.

(d) Termination without Cause.

(i) Sequenom shall have the right to terminate this Agreement for any reason or
no reason upon 90 days’ prior written notice to Optherion. If Sequenom provides
such notice to Optherion prior to the first anniversary of the Effective Date,
Sequenom shall pay to Optherion, on the date it provides such notice, a
non-creditable termination fee of US$2,000,000. For purposes of allocation of
the termination fee among various In-License Agreements, the allocations set
forth on Schedule 12 shall apply.

(ii) […***…].

9.3 Effect of Termination; Surviving Obligations.

(a) Effect of Termination. Upon termination of this Agreement:

(i) all rights under the license and sublicense granted by Optherion to Sequenom
under Section 2.1 shall automatically terminate and revert to Optherion; and

(ii) to the extent it is legally able to do so, Optherion shall offer to
Sequenom’s sublicensees a license on the terms provided herein and subject to
any further limitations set forth in the applicable sublicense agreement
(including the same ongoing financial terms between such sublicensee and
Sequenom), if such sublicensee is able to provide to Optherion written notice
that the sublicensee: (A) reaffirms the terms and conditions of this Agreement
as it relates to the rights the sublicensee has been granted under the
sublicense; (B) agrees to abide by all of the terms and conditions of this
Agreement applicable to such sublicensee and to discharge directly all pertinent
obligations of Sequenom which Sequenom is obligated hereunder to discharge;
(C) acknowledges that Optherion shall have no obligations to the sublicensee
other than its obligations set forth in this Agreement with regard to Sequenom;
(D) […***…]; and (E) is not in breach of its sublicense.

(b) Surviving Obligations. Expiration or termination of this Agreement shall not
relieve the parties of any obligation accruing prior to such expiration or
termination or any of Sequenom’s reporting obligations with respect to periods
prior to such expiration or termination. Except as otherwise provided herein,
the provisions of Sections 1, 2.3, 3.3(b)(ii) and (iii), 5.4 (for the period
specified therein), 7.4, 7.5, 8, 9.3, 9.4, 9.5, 9.6, 10 and 11 shall survive the
expiration or termination of this Agreement.

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  26



--------------------------------------------------------------------------------

(c) Return of Confidential Information. Within 30 days following the expiration
or termination of this Agreement, each party shall deliver to the other party
any and all Confidential Information of such other party in its possession.

(d) Certain Termination Rights. Upon termination of this Agreement other than by
Sequenom pursuant to Section 9.2(a) the following shall apply:

(i) In the event that, as of the effective date of such termination, on a
country-by-country basis, Sequenom or any Sequenom Affiliate […***…], Sequenom
hereby agrees that, from and after the effective date of such termination,
[…***…]; and

(ii) The parties hereby agree, upon written request by Optherion, to […***…].
For clarification, in no event shall this clause (ii) be interpreted to […***…].

9.4 Exercise of Right to Terminate. The use by either party hereto of a
termination right provided for under this Agreement shall not give rise to the
payment of damages or any other form of compensation or relief to the other
party with respect thereto.

9.5 Damages; Relief. Subject to Section 9.4 above, termination of this Agreement
shall not preclude either party from claiming any other damages, compensation or
relief that it may be entitled to upon such termination.

9.6 Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by either party to the other party are, and will otherwise be
deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code,
licenses of rights to “intellectual property” as defined under Section 101 of
the U.S. Bankruptcy Code. The parties agree that the parties, as licensees of
such rights under this Agreement, will retain and may fully exercise all of
their rights and elections under the U.S. Bankruptcy Code. The parties further
agree that, in the event of the commencement of a bankruptcy proceeding by or
against either party under the U.S. Bankruptcy Code, the party hereto that is
not a party to such proceeding will be entitled to a complete duplicate of (or
complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property […***…], and same, if not already in
their possession, will be promptly delivered to them (a) upon any such
commencement of a bankruptcy proceeding upon their written request therefor,
unless the party subject to such proceeding elects to continue to perform all of
its obligations under this Agreement, or (b) if not delivered under
subsection (a) above, following the rejection of this Agreement by or on behalf
of the party subject to such proceeding upon written request therefor by the
non-subject party.

10. Indemnification

10.1 Indemnification by Optherion. Optherion hereby agrees to save, defend and
hold Sequenom and its Affiliates and their respective directors, officers,
employees, agents, successors and assigns (each, a “Sequenom Indemnitee”)
harmless from and against any and all demands, liabilities, expenses and/or
losses, including reasonable legal expense and attorneys’ fees and expenses of
litigation (collectively, “Losses”) to which any Sequenom Indemnitee may become
subject as a result of any claim, demand, action or other proceeding by any
Third Party to the extent such Losses arise directly or indirectly out of:
(a) the breach by Optherion or an Optherion Affiliate of any material warranty,
representation, covenant or agreement made by Optherion or an Optherion
Affiliate in this Agreement; or (b) the negligence or willful misconduct of
Optherion or an Optherion Affiliate or any beneficiary of the rights granted by
Sequenom under Sections 3.3(b) or 9.3(d), except, in each case, to the extent
such Losses result from the negligence or willful misconduct of any Sequenom
Indemnitee or the breach by Sequenom of any material warranty, representation,
covenant or agreement made by Sequenom in this Agreement.

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  27



--------------------------------------------------------------------------------

10.2 Indemnification by Sequenom.

(a) Of Optherion. Sequenom hereby agrees to save, defend and hold Optherion and
its Affiliates and their respective directors, officers, employees, agents,
successors and assigns (each, an “Optherion Indemnitee”) harmless from and
against any and all Losses to which any Optherion Indemnitee may become subject
as a result of any claim, demand, action or other proceeding by any Third Party
to the extent such Losses arise directly or indirectly out of: (i) the
development, testing, manufacture, production, use, handling, storage,
promotion, advertisement of, sale, lease or other disposition or consumption of
any Licensed Product in the Field by Sequenom or any of its Affiliates or any of
its or their respective sublicensees or by any vendors or Third Parties with
regard to Licensed Products of Sequenom, its Affiliates or any of its or their
respective sublicensees (including (A) any product liability or other claim of
any kind related to use by a Third Party of a Licensed Product that was
manufactured, sold or otherwise disposed of by Sequenom or any of its Affiliates
or any of its or their respective sublicensees or by any vendors or Third
Parties on behalf of Sequenom or any of its Affiliates or any of its or their
respective sublicensees and/or the practice by Sequenom or any if its Affiliates
or any of its or their respective sublicensees or any of its or their respective
representatives of the Optherion Patents; (B) a claim by a Third Party that the
design, composition, manufacture, use, sale or other disposition of any Licensed
Product that was manufactured, sold or otherwise disposed of by Sequenom or any
of its Affiliates or any of its or their respective sublicensees or by any
vendors or Third Parties with regard to Licensed Products of Sequenom or any of
its Affiliates or any of its or their respective sublicensees infringes or
violates any patent, copyright, trade secret, trademark or other intellectual
property right of such Third Party; and (C) a claim resulting from clinical
trials or studies conducted by or on behalf of Sequenom, its Affiliates, or any
of its or their respective sublicensees, assignees or vendors or Third Parties
relating to the Optherion Technology, such as claims by or on behalf of a human
subjects of any such trial or study); (ii) the breach by Sequenom or any
Sequenom Affiliate of any material warranty, representation, covenant or
agreement made by Sequenom or a Sequenom Affiliate in this Agreement; (iii) the
negligence or willful misconduct of Sequenom or any of its Affiliates or any of
its or their respective sublicensees; or (iv) any obligation of Optherion to
indemnify the Upstream Licensors under the […***…] Agreement, the […***…]
Agreement or the […***…] Agreement as a result of the violation by Sequenom or
its Affiliates or any of its or their respective sublicensees of United States
laws and regulations controlling the export of commodities and technical data
with respect to Optherion Technology sublicensed to Sequenom pursuant to such
In-License Agreement; except, in each case, to the extent such Losses result
from the negligence or willful misconduct of any Optherion Indemnitee or the
breach by Optherion of any material warranty, representation, covenant or
agreement made by Optherion in this Agreement.

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  28



--------------------------------------------------------------------------------

(b) Of […***…]. Sequenom hereby agrees to indemnify, hold harmless and defend
[…***…] and their respective current and former directors, governing board
members, trustees, officers, faculty, medical and professional staff, employees,
students, Affiliates (for purposes of this paragraph, as defined in the […***…]
Agreement) and agents and their respective successors, heirs and assigns
(collectively, the “[…***…] Indemnitees”) against any liability, damage, loss or
expense (including reasonable attorneys’ fees and expenses of litigation)
incurred by or imposed upon the […***…] Indemnitees or any of them in connection
with any Third Party claims, suits, actions, demands or judgments arising out of
(i) any theory of product liability (including but not limited to actions in the
form of tort, warranty, or strict liability) concerning the practice by
Sequenom, its Affiliates and/or any of its or their respective sublicensees of
any […***…] Patents or the development, manufacture, use or sale by Sequenom,
its Affiliates and/or any of its or their respective sublicensees of any […***…]
Licensed Products developed, manufactured, used or sold by Sequenom, its
Affiliates and/or any of its or their respective sublicensees; (ii) the
negligence or willful misconduct of Sequenom, its Affiliates and/or any of its
or their respective sublicensees; or (iii) the breach by Sequenom or any
Sequenom Affiliate of any term of the […***…] Agreement expressly assumed by
Sequenom under Section 2.3 of this Agreement. Sequenom will not be responsible
for the indemnification or defense of the […***…] Indemnitees to the extent that
any of the above claims is caused by the negligence or willful misconduct of any
[…***…] Indemnitee or any Optherion Indemnitee.

(c) Of […***…]. Sequenom shall indemnify, defend and hold […***…], its trustees,
officers, employees and Affiliates (for purposes of this paragraph, as defined
in the […***…] Agreement) (collectively, the “[…***…] Indemnitees”) harmless
against all third party claims and expenses, including legal expenses and
reasonable attorneys’ fees, except for claims based on a […***…] Indemnitee’s or
Optherion Indemnitee’s gross negligence or willful misconduct, arising out of
the death of or injury to any person or persons or out of any damage to property
or the environment, and against any other third party claim, proceeding, demand,
expense and liability of any kind whatsoever resulting from: (i) the production,
manufacture, sale, use, lease, consumption or advertisement of the […***…]
Licensed Products hereunder, (ii) the practice of the […***…] Patents by
Sequenom, its Affiliates and/or any of its or their respective sublicensees or
any of its or their respective representatives; (iii) arising from any
obligation of Sequenom or any Sequenom Affiliate under any term of the […***…]
Agreement expressly assumed by Sequenom or a Sequenom Affiliate under this
Agreement; or (iv) any order for costs that may be made against the […***…]
pursuant to an action brought by Sequenom described in Section 7.2 of the
[…***…] Agreement.

10.3 Control of Defense. Any entity entitled to indemnification under
Section 10.1 or Section 10.2(a) shall give notice to the indemnifying party of
any Losses that may be subject to indemnification, promptly after learning of
such Losses, and the indemnifying party shall assume the defense of such Losses
with counsel reasonably satisfactory to the indemnified party. If such defense
is assumed by the indemnifying party with counsel so selected, the indemnifying
party will not be subject to any liability for any settlement of such Losses
made by the indemnified party without its consent (but such consent will not be
unreasonably withheld or delayed), and will not be obligated to pay the fees and
expenses of any separate counsel retained by the indemnified party with respect
to such Losses. For indemnification claims under Section 10.2(b) or
Section 10.2(c), the applicable provisions regarding the process of
indemnification in the […***…] Agreement or the […***…] Agreement, respectively,
shall apply.

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  29



--------------------------------------------------------------------------------

10.4 Insurance.

(a) Optherion. Optherion shall comply with the insurance requirements set forth
in the In-License Agreements and, in addition, shall, at its own expense,
maintain insurance appropriate for its activities and obligations under this
Agreement in an amount consistent with industry standards during the Term.

(b) Sequenom. Sequenom shall comply, and will cause Sequenom Affiliates and
their respective sublicensees to comply, at all times, through insurance or
self-insurance, with all statutory workers’ compensation and employers’
liability requirements covering any and all employees and consultants of
Sequenom or Sequenom Affiliates or their respective sublicensees, as the case
may be, with respect to activities performed under this Agreement. In addition
to the foregoing, Sequenom shall maintain, and shall cause its Affiliates and
their respective sublicensees to maintain, (a) during the Term and […***…],
Comprehensive General Liability Insurance (including broad form contractual
liability coverage for Sequenom’s indemnification obligations under this
Agreement), and (b) commencing immediately prior to earlier of the First
Commercial Sale or the first time a Licensed Product is being tested or used in
or with humans, and continuing during the Term and […***…], Products Liability
Insurance with reputable and financially secure insurance carrier(s) to cover
the activities of Sequenom, its Affiliates and their respective sublicensees
hereunder, as the case may be. Such insurance shall provide minimum aggregate
and per incident limits of liability of […***…] Dollars ($[…***…]) (provided
that until thirty (30) days prior to any testing of a Licensed Product in humans
by Sequenom, its Affiliates or their sublicensee(s) in any clinical trials, such
minimum aggregate limits shall be […***…] Dollars ($[…***…]), shall include
Optherion and the Upstream Licensors as additional insureds and shall be written
to cover claims incurred, discovered, manifested, or made during or after the
expiration of this Agreement and should be placed with carriers with ratings of
at least A VIII or better as rated by A.M. Best. Within five (5) business days
after the Effective Date and from time to time upon request of Optherion,
Sequenom shall promptly furnish, and shall cause its Affiliates and its and
their respective sublicensees to furnish, to Optherion a Certificate of
Insurance evidencing primary coverage and additional insured requirements.
Sequenom shall provide Optherion fifteen (15) days prior written notice of
cancellation, non-renewal or material adverse change thereof. All such insurance
shall be primary coverage and any insurance obtained by Optherion or any of the
Upstream Licensors in its discretion shall be deemed to be excess and
noncontributory. The minimum amounts of insurance coverage required under this
Section 10.4(b) shall not be construed to create a limit of Sequenom’s liability
with respect to its indemnification under this Agreement.

11. General Provisions

11.1 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without
reference to its conflicts of law principles with the exception of sections
5-1401 and 5-1402 of New York General Obligations Law.

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  30



--------------------------------------------------------------------------------

11.2 Entire Agreement; Modification. This Agreement is both a final expression
of the parties’ agreement and a complete and exclusive statement with respect to
all of its terms. This Agreement supersedes all prior and contemporaneous
agreements and communications, whether oral, written or otherwise, concerning
any and all matters contained herein. This Agreement may only be modified or
supplemented in a writing expressly stated for such purpose and signed by the
parties to this Agreement.

11.3 Relationship Between the Parties. The parties’ relationship, as established
by this Agreement, is solely that of independent contractors. This Agreement
does not create any partnership, joint venture or similar business relationship
between the parties. Neither party is a legal representative of the other party,
and neither party can assume or create any obligation, representation, warranty
or guarantee, express or implied, on behalf of the other party for any purpose
whatsoever.

11.4 Non-Waiver. The failure of a party to insist upon strict performance of any
provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such party.

11.5 Assignment. Except as expressly provided hereunder, neither this Agreement
nor any rights or obligations hereunder may be assigned or otherwise transferred
by either party without the prior written consent of the other party, which
consent shall not be unreasonably withheld or delayed; provided, however, that
either party may assign this Agreement and its rights and obligations hereunder
without the other party’s consent:

(i) in connection with the transfer or sale of all or substantially all of the
business of such party in the Field to a Third Party, whether by merger, sale of
stock, sale of assets or otherwise, provided that in the event of a transaction
(whether this Agreement is actually assigned or is assumed by the acquiring
party by operation of law (e.g., in the context of a reverse triangular
merger)), intellectual property rights of the acquiring party in such
transaction (if other than one of the parties to this Agreement) shall not be
included in the intellectual property rights licensed under this Agreement; or

(ii) to an Affiliate; provided that the assigning party shall remain liable and
responsible to the non-assigning party hereto for the performance and observance
of all such duties and obligations by such Affiliate (including that Sequenom
shall continue to be bound by the provisions of Sections 3.3(b) and 9.3(d) of
this Agreement, notwithstanding such assignment or other transfer to an
Affiliate of Sequenom);

so long as, in the case of (i) and (ii), the transferee agrees in writing to be
bound by the terms hereof to the same extent as the transferring party.

The rights and obligations of the parties under this Agreement (including,
without limitation, Sections 2.1, 3.3(b)(ii) and Section 9.3(d)(i)) shall be
binding upon and inure to the benefit of the successors and permitted assigns of
the parties. Any assignment or other transfer not in accordance with this
Section 11.5 shall be void.

 

Sequenom-Optherion License Agreement – Confidential   31



--------------------------------------------------------------------------------

[…***…].

11.6 No Third Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any party other than those executing it and,
to the extent of the sublicense under the applicable In-License Agreement, each
Upstream Licensor.

11.7 Severability. If, for any reason, any part of this Agreement is adjudicated
invalid, unenforceable or illegal by a court of competent jurisdiction, such
adjudication shall not affect or impair, in whole or in part, the validity,
enforceability or legality of any remaining portions of this Agreement. All
remaining portions shall remain in full force and effect as if the original
Agreement had been executed without the invalidated, unenforceable or illegal
part.

11.8 Notices. Any notice to be given under this Agreement must be in writing and
delivered either in person, by any method of mail (postage prepaid) requiring
return receipt, or by overnight courier or facsimile confirmed thereafter by any
of the foregoing, to the party to be notified at its address(es) given below, or
at any address such party has previously designated by prior written notice to
the other. Notice shall be deemed sufficiently given for all purposes upon the
earliest of: (a) the date of actual receipt; (b) if mailed, five days after the
date of postmark; or (c) if delivered by overnight courier, the next business
day the overnight courier regularly makes deliveries.

If to Sequenom, notices must be addressed to:

Sequenom, Inc.

3595 John Hopkins Court

San Diego, California 92121

Attention: Chief Executive Officer

Telephone: (858) 202-9000

Facsimile: (858) 202-9001

If to Optherion, notices must be addressed to:

Optherion, Inc.

555 Long Wharf Drive, 11th Floor

New Haven, Connecticut 06511

Attention: President and CEO

Telephone: (203) 781-0072

Facsimile: (203) 492-0299

with a copy to:

Sills Cummis & Gross P.C.

One Riverfront Plaza

Newark, New Jersey 07102

Facsimile: (973) 643-6500

Attn: Ira A. Rosenberg, Esq.

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  32



--------------------------------------------------------------------------------

11.9 Force Majeure. Each party shall be excused from liability for the failure
or delay in performance of any obligation under this Agreement (other than
payment of amounts due) by reason of any event beyond such party’s reasonable
control, including acts of God, fire, flood, explosion, earthquake, or other
natural forces, war, civil unrest, accident, destruction or other casualty, any
lack or failure of transportation facilities or any other event similar to those
enumerated above. Such excuse from liability shall be effective only to the
extent and duration of the event(s) causing the failure or delay in performance
and provided that the party has not caused such event(s) to occur. Notice of a
party’s failure or delay in performance due to force majeure must be given to
the other party within 10 days after its occurrence. Any delivery dates under
this Agreement that have been affected by force majeure shall be tolled for the
duration of such force majeure. In no event shall any party be required to
prevent or settle any labor disturbance or dispute. Notwithstanding the
foregoing, should the event(s) of force majeure suffered by a party extend
beyond a three-month period, the other party may then terminate this Agreement
by written notice to the non-performing party, with the consequences of such
termination as set forth in Sections 9.3, 9.4 and 9.5. Notwithstanding the
foregoing, the parties acknowledge that similar provisions with respect to force
majeure are not included in every In-License Agreement and that, to the extent
not so provided, the provisions of this Section 11.9 shall not apply.

11.10 Interpretation.

(a) Captions and Headings. The captions and headings of clauses contained in
this Agreement preceding the text of the articles, sections, subsections and
paragraphs hereof are inserted solely for convenience and ease of reference only
and shall not constitute any part of this Agreement, or have any effect on its
interpretation or construction.

(b) Singular and Plural; Interpretation of Other Terms. All references in this
Agreement to the singular shall include the plural where applicable, and all
references to gender shall include both genders and the neuter. Use of the word
“including” in this Agreement shall be deemed to be followed by the phrase
“without limitation” or like expression and shall not be construed to limit any
general statement which it follows to the specific or similar items or matters
immediately following it. Each accounting term used herein that is not
specifically defined herein shall have the meaning given to it under GAAP
consistently applied, but only to the extent consistent with its usage and the
other definitions in this Agreement.

(c) Articles, Sections and Subsections. Unless otherwise specified, references
in this Agreement to any article shall include all sections, subsections, and
paragraphs in such article; references in this Agreement to any section shall
include all subsections and paragraphs in such sections; and references in this
Agreement to any subsection shall include all paragraphs in such subsection.

(d) Days. All references to days in this Agreement shall mean calendar days,
unless otherwise specified.

(e) Ambiguities. Ambiguities and uncertainties in this Agreement, if any, shall
not be interpreted against either party, irrespective of which party may be
deemed to have caused the ambiguity or uncertainty to exist.

 

Sequenom-Optherion License Agreement – Confidential   33



--------------------------------------------------------------------------------

(f) English Language. This Agreement has been prepared in the English language
and the English language shall control its interpretation. In addition, all
notices required or permitted to be given hereunder, and all written,
electronic, oral or other communications between the parties regarding this
Agreement shall be in the English language.

11.11 Counterparts; PDF and Facsimile. This Agreement may be executed in two
counterparts, each of which shall be deemed an original document, and both of
which, together with this writing, shall be deemed one instrument. This
Agreement may be executed and delivered by PDF electronic or facsimile and upon
such delivery the PDF electronic of facsimile signature will be deemed to have
the same effect as if the original signature had been delivered to the other
party.

[Remainder of this page intentionally left blank.]

 

Sequenom-Optherion License Agreement – Confidential   34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this LICENSE AGREEMENT
as of the Effective Date.

 

OPTHERION, INC.       SEQUENOM, INC. By:   

/s/ Colin J. Foster

      By:   

/s/ Harry F. Hixson, Jr., Ph.D.

Name:   

Colin J. Foster

      Name:   

Harry F. Hixson, Jr., Ph.D.

Title:   

President and Chief Executive Officer

      Title:   

Chief Executive Officer

SIGNATURE PAGE TO LICENSE AGREEMENT

 

SEQUENOM-OPTHERION LICENSE AGREEMENT – CONFIDENTIAL  



--------------------------------------------------------------------------------

SCHEDULE 1

[…***…] Patents

All patent rights represented by or issuing from:

(a) the United States and foreign issued patents and patent applications listed
below;

(b) all patent applications filed in any jurisdiction corresponding to or
claiming priority from the patents and/or patent applications referred to in the
foregoing clause (a);

(c) all divisionals and continuations of the patent applications referred to in
the foregoing clauses (a) and (b);

(d) all patents issuing from the patent applications referred to in the
foregoing clauses (a), (b) and (c);

(e) all reissues, re-examination certificates, registrations, confirmations,
extensions, substitutions, renewals and supplementary protection certificates of
the patents and/or patent applications referred to in the foregoing clauses (a),
(b), (c) and (d); and

(f) all foreign counterparts of the patents and patent applications referred to
in the foregoing clauses (a), (b), (c), (d) and (e).

 

Docket No.

 

Application No.

 

Country

 

Filing Date

 

Title

 

Status

[...***...]          

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  36



--------------------------------------------------------------------------------

SCHEDULE 2

[…***…] Patents

(a) the United States and foreign issued patents and patent applications listed
below;

(b) all patent applications filed in any jurisdiction corresponding to or
claiming priority from the patents and/or patent applications referred to in the
foregoing clause (a);

(c) all divisionals, continuations and continuations-in-part (to the extent
owned or co-owned and controlled by any of […***…]) of the patent applications
referred to in the foregoing clauses (a) and (b);

(d) all patents issuing from the patent applications referred to in the
foregoing clauses (a), (b) and (c);

(e) all reissues, re-examination certificates, registrations, confirmations,
extensions, substitutions, renewals and supplementary protection certificates of
the patent and/or patent applications referred to in the foregoing clauses (a),
(b), (c) and (d); and

(f) all foreign counterparts of the patents and patent applications referred to
in the foregoing clauses (a), (b), (c), (d) and (e).

 

Country

 

Type

 

Serial Number

Publication Number

 

Filing Date

 

Status

 

UNIVERSITY CASE
NUMBER

[...***...]          

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  37



--------------------------------------------------------------------------------

SCHEDULE 3

[…***…] Patents

All intellectual property rights represented by or issuing from:

(a) the United States and foreign issued patents and patent applications listed
below;

(b) all patent applications filed in any jurisdiction corresponding to or
claiming priority from the patents and/or patent applications referred to in the
foregoing clause (a);

(c) all divisionals and continuations of the patent applications referred to in
the foregoing clauses (a) and (b);

(d) continuations-in-part of the patent applications referred to in the
foregoing clauses (a), (b) and (c) but only where such claims are directed to
inventions disclosed in the manner provided in the first paragraph of 35 U.S.C.
Section 112 in the United States patent applications listed below, and such
claims in any patents issuing from such continuation-in-part applications;

(e) all patents issuing from the patent applications referred to in the
foregoing clauses (a), (b), (c) and (d);

(f) all reissues, re-examination certificates, registrations, confirmations,
extensions, substitutions, renewals and supplementary protection certificates of
the patent and/or patent applications referred to in the foregoing clauses (a),
(b), (c), (d) and (e); and

(g) all foreign counterparts of the patents and patent applications referred to
in the foregoing clauses (a), (b), (c), (d), (e) and (f).

 

DOCKET #

 

SERIAL NO.

 

FILED

 

TITLE (INVENTORS)

 

CASE

STATUS/ACTION

DUE

 

COMMENTS

[...***...]          

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  38



--------------------------------------------------------------------------------

SCHEDULE 4

[…***…] Patents

A. […***…] PATENT RIGHTS:

All intellectual property rights represented by or issuing from:

(a) the United States and foreign issued patents and patent applications listed
in section 1 below;

(b) the invention disclosures listed in section 1 below and any patents and
patent applications that are filed or issue therefrom, except for those listed
section 2 below;

(c) all patent applications filed in any jurisdiction corresponding to or
claiming priority from the patents and/or patent applications referred to in the
foregoing Sections (a) and (b), except for those listed in section 2 below;

(d) all divisionals, continuations and continuations-in-part of the patent
applications referred to in the foregoing Sections (a), (b) and (c), except for
those listed in section 2 below;

(e) all patents issuing from the patent applications referred to in the
foregoing Sections (a), (b), (c) and (d), except for those listed in section 2
below;

(f) all reissues, re-examination certificates, registrations, confirmations,
extensions, substitutions, renewals, amendments and supplementary protection
certificates of the patent and/or patent applications referred to in the
foregoing Sections (a) through (e), except for those listed in section 2 below;
and

(g) all foreign counterparts of the patents and patent applications referred to
in the foregoing Sections (a) through (f), except for those listed in section 2
below.

Section 1. The following patents and patent applications shall constitute
[…***…] Patent Rights

 

Docket No.

 

Application No.

 

Country

 

Filing Date

 

Title

 

Status

[...***...]          

Section 2. The following patents and patent applications shall be excluded from
[…***…] Patent Rights

 

Docket No.

 

Application No.

 

Country

 

Filing Date

 

Title

 

Status

[...***...]          

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  39



--------------------------------------------------------------------------------

B. […***…] PATENT RIGHTS:

All intellectual property rights represented by or issuing from:

(a) the United States and foreign issued patents and patent applications listed
below;

(b) the invention disclosures listed below and any patents and patent
applications that are filed or issue therefrom;

(c) all patent applications filed in any jurisdiction corresponding to or
claiming priority from the patents and/or patent applications referred to in the
foregoing Sections (a) and (b);

(d) all divisionals, continuations and continuations-in-part of the patent
applications referred to in the foregoing Sections (a), (b) and (c);

(e) all patents issuing from the patent applications referred to in the
foregoing Sections (a), (b), (c) and (d);

(f) all reissues, re-examination certificates, registrations, confirmations,
extensions, substitutions, renewals, amendments and supplementary protection
certificates of the patent and/or patent applications referred to in the
foregoing Sections (a) through (e); and

(g) all foreign counterparts of the patents and patent applications referred to
in the foregoing Sections (a) through (f)

 

Docket No.

 

Application No.

 

Country

 

Filing Date

 

Title

 

Status

[...***...]          

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  40



--------------------------------------------------------------------------------

SCHEDULE 5

[…***…] Patents

All intellectual property rights represented by or issuing from:

(a) the United States and foreign issued patents and patent applications listed
in section 1 below;

(b) the invention disclosures listed in section 1 below and any patents and
patent applications that are filed or issue therefrom, except for those listed
in section 2 below;

(c) all patent applications filed in any jurisdiction corresponding to or
claiming priority from the patents and/or patent applications referred to in the
foregoing Sections (a) and (b), except for those listed in section 2 below;

(d) all divisionals, continuations and continuations-in-part of the patent
applications referred to in the foregoing Sections (a), (b) and (c), except for
those listed in section 2 below;

(e) all patents issuing from the patent applications referred to in the
foregoing Sections (a), (b), (c) and (d), except for those listed in section 2
below;

(f) all reissues, re-examination certificates, registrations, confirmations,
extensions, substitutions, renewals, amendments and supplementary protection
certificates of the patent and/or patent applications referred to in the
foregoing Sections (a) through (e), except for those listed in section 2 below;
and

(g) all foreign counterparts of the patents and patent applications referred to
in the foregoing Sections (a) through (f), except for those listed in section 2
below.

Section 1. The following patents and patent applications shall constitute
[…***…] Patent Rights

 

Docket No.

 

Application No.

 

Country

 

Filing Date

 

Title

 

Status

[...***...]          

Section 2. The following patents and patent applications shall be excluded from
[…***…] Patent Rights

 

Docket No.

 

Application No.

 

Country

 

Filing Date

 

Title

 

Status

[...***...]          

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  41



--------------------------------------------------------------------------------

SCHEDULE 6

Milestones and Royalty Payments Under […***…] Agreement

The following milestone and royalty payments are payable in consideration of the
sublicense granted under the […***…] Patents.

Part 1: Development, Patents and Cumulative Sales Milestones

 

Milestone Event

   Milestone Payment

1. […***…]

   US$[…***…]

2. […***…]

   US$[…***…]

3. […***…]

   US$[…***…]

4. […***…]

   US$[…***…]

5. First time that cumulative gross revenue of a Licensed Product is at least
US$[…***…]

   US$[…***…]

6. First time that cumulative gross revenue of a Licensed Product is at least
US$[…***…]

   US$[…***…]

7. First time that cumulative gross revenue of a Licensed Product is at least
US$[…***…]

   US$[…***…]

Each of the above milestone payments shall be

 

  •  

payable only once for the first achievement of such milestone event, regardless
of how many times such milestone event is achieved.

 

  •  

due to Optherion within […***…] following the first occurrence of each milestone
event.

Part 2: Royalty payable by Sequenom to Optherion under Section 4 allocated to
[…***…] Patents […***…] percent ([…***…]%) of Net Sales

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  42



--------------------------------------------------------------------------------

Attachment A to Schedule 6

[…***…]

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  43



--------------------------------------------------------------------------------

SCHEDULE 7

Milestones and Royalty Payments Under

[…***…] Agreement

The following milestone and royalty payments are payable in consideration of the
sublicense granted under the […***…] Patents.

Part 1: Development, Patents and Cumulative Sales Milestones

 

Milestone Event

   Milestone Payment

1. [...***...]

   US$[…***…]

2. [...***...]

   US$[…***…]

3. [...***...]

   US$[…***…]

Each of the above milestone payments shall be

 

  •  

payable only once for the first achievement of such milestone event, regardless
of how many times such milestone event is achieved.

 

  •  

due to Optherion within […***…] following the first occurrence of each milestone
event.

Part 2: Royalty payable by Sequenom to Optherion under Section 4 allocated to
[…***…] Patents

[…***…] percent ([…***…]%) of Net Sales

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  44



--------------------------------------------------------------------------------

SCHEDULE 8

Milestones and Royalty Payments Under

[…***…] Agreement

The following milestone and royalty payments are payable in consideration of the
sublicense granted under the […***…] Patents.

Part 1: Development, Patents and Cumulative Sales Milestones

 

Milestone Event

   Milestone Payment

1. […***…]

   US$[…***…]

2. […***…]

   US$[…***…]

3. […***…]

   US$[…***…]

4. […***…]

   US$[…***…]

5. First time that cumulative gross revenue of a Licensed Product is at least
US$[…***…]

   US$[…***…]

6. First time that cumulative gross revenue of a Licensed Product is at least
US$[…***…]

   US$[…***…]

7. First time that cumulative gross revenue of a Licensed Product is at least
US$[…***…]

   US$[…***…]

Each of the above milestone payments shall be

 

  •  

payable only once for the first achievement of such milestone event, regardless
of how many times such milestone event is achieved.

 

  •  

due to Optherion within […***…] following the first occurrence of each of the
milestone event.

Part 2: Royalty payable by Sequenom to Optherion under Section 4 allocated to
[…***…] Patents

[…***…] percent ([…***…]%) of Net Sales

Notes:

[…***…]

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  45



--------------------------------------------------------------------------------

Attachment B to Schedule 8

Claim Set

[…***…]

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  46



--------------------------------------------------------------------------------

SCHEDULE 9

Milestones and Royalty Payments Under

[…***…] Agreement

The following milestone and royalty payments are payable in consideration of the
sublicense granted under the […***…] Patents.

Part 1: Development, Patents and Cumulative Sales Milestones

 

Milestone Event

   Milestone Payment

1. […***…]

   US$[…***…]

2. […***…]

   US$[…***…]

3. […***…]

   US$[…***…]

4. First achievement of annual Net Sales of at least US$[…***…] of a Licensed
Product

   US$[…***…]

5. First achievement annual Net Sales of at least US$[…***…] of a Licensed
Product

   US$[…***…]

Each of the above milestone payments shall be

 

  •  

payable only once for the first achievement of such milestone event, regardless
of how many times such milestone event is achieved.

 

  •  

due to Optherion within […***…] following the first occurrence of each milestone
event (except as specifically provided above).

[…***…]

Part 2: Royalty payable by Sequenom to Optherion under Section 4 allocated to
[…***…] Patents

[…***…] percent ([…***…]%) of Net Sales

[…***…]

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  47



--------------------------------------------------------------------------------

SCHEDULE 10

Milestones and Royalty Payments Under

[…***…] Agreement

The following milestone and royalty payments are payable in consideration of the
sublicense granted under the […***…] Patents.

Part 1. Development, Patents and Cumulative Sales Milestones

 

Milestone Event

   Milestone Payment

1. Upfront Payment

   US$[…***…]

2. Past Patent Cost Reimbursement

   US$[…***…]

3. […***…]

   US$[…***…]

4. […***…]

   US$[…***…]

Each of the above milestone payments shall be

 

  •  

payable only once for the first achievement of such milestone event, regardless
of how many times such milestone event is achieved.

 

  •  

due to Optherion within […***…] following the first occurrence of each milestone
event (except that the Upfront Payment and Past Patents Reimbursement are due on
the Effective Date of this Agreement).

[…***…]

Part 2: Royalty payable by Sequenom to Optherion under Section 4 allocated to
[…***…] Patents

[…***…] percent ([…***…]%) of Net Sales […***…]

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  48



--------------------------------------------------------------------------------

SCHEDULE 11

[…***…]

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  49



--------------------------------------------------------------------------------

SCHEDULE 12

[…***…]

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  50



--------------------------------------------------------------------------------

SCHEDULE 13

OPTHERION AFFILIATES

None

 

Sequenom-Optherion License Agreement – Confidential   51



--------------------------------------------------------------------------------

SCHEDULE 14

SEQUENOM AFFILIATES

Sequenom Center for Molecular Medicine

 

Sequenom-Optherion License Agreement – Confidential   52



--------------------------------------------------------------------------------

SCHEDULE 15

List of Technology Materials to be transferred:

 

Document

 

Description

 

File name

[…***…]    

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  53



--------------------------------------------------------------------------------

SCHEDULE 16

Optherion, […***…], hereby sets forth the following patent documents:

 

Serial No./

Patent No.

 

Country

 

Title

 

Assignee

 

Filing Date

[…***…]        

 

***Confidential Treatment Requested

 

Sequenom-Optherion License Agreement – Confidential

  54